Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 1 of 42 PageID #: 10
                                                                                                                     USOO742673OB2


(12) United States Patent                                                                        (10) Patent No.:                          US 7426,730 B2
       Mathews et al.                                                                            (45) Date of Patent:                                Sep. 16, 2008
(54) METHOD AND SYSTEM FOR GENERALIZED                                                              5,644,720 A *         7/1997 Boll et al. ................... 709,227
        AND ADAPTIVE TRANSACTION                                                                    5,768,587 A *         6/1998 Freund et al. .....         ... 718, 101
        PROCESSING BETWEEN UNIFORM                                                                  5,838,918 A * 1 1/1998 Prager et al. ................ TO9,221
        INFORMATION SERVICES AND                                                                    5,864,679 A *          1/1999 Kanai et al. ................. TO9,238
        APPLICATIONS                                                                                5,956,715 A           9, 1999 Glasser et al.
                                                                                                    5,958,004 A           9, 1999 Helland et al.
(75) Inventors: Michael B. Mathews, Kirkland, WA                                                    6,039,245 A * 3/2000 Symonds et al. ..          ... 235,379
                     (US); Mark J. Seilstad, Kent, WA (US);                                         6,058.267 A * 5/2000 Kanai et al. ................... T12/28
                                                                                                    6,081,893 A           6/2000 Graw rocket al.
                     Steven J. Gregory, Seattle, WA (US);                                           6,101,527 A * 8/2000 Lejeune et al. .............. TO9,201
                     Charles M. Zalinski, Redmond, WA                                               6,151,637 A * 1 1/2000 Phillips et al. .............. TO9,201
                     (US)                                                                           6,157,927 A * 12/2000 Schaefer et al. ......... TO7/103 R
                                                                                                    6,182,142 B1          1/2001 Win et al.
(73) Assignee: WRE-HOL LLC, Kirkland, WA (US)                                                       6,302,326 B1 * 10/2001 Symonds et al. ............ 235,379
                                                                                                    6,496,865 B1 12/2002 Sumsion et al.
(*) Notice: Subject to any disclaimer, the term of this                                             6,714,945    B1* 3/2004            Foote et al. .............. TO7 104.1
                patent is extended or adjusted under 35                                             6,738,971    B2 * 5/2004           Chandrasekaran et al. .. 718/100
                U.S.C. 154(b) by 502 days.                                                          6,813,636    B1 * 1 1/2004         Bean et al. .................. TO9,226
(21) Appl. No.: 10/125,794                                                                          6,912,522    B2* 6/2005            Edgar ............................ 707/2

(22) Filed:          Apr. 18, 2002                                                                             (Continued)
(65)                     Prior Publication Data                                             Primary Examiner Meng-Ai An
        US 2003/OO61256A1             Mar. 27, 2003                                         Assistant Examiner Jennifer N To
                                                                                            (74) Attorney, Agent, or Firm—Christensen O'Connor
            Related U.S. Application Data                                                   Johnson Kindness PLLC

(60) Provisional application No. 60/285,402, filed on Apr.                                  (57)                            ABSTRACT
     19, 2001.
(51)    Int. C.                                                                             The system and methods of the present invention provide a
     G06F 9/46                    (2006.01)                                                 processing function that is useful for controlling any type of
     G06F 5/16                    (2006.01)                                                 transaction between providers and consumers of information
(52) U.S. Cl. ....................... 718/104; 718/102; 709/201;                            services. The invention provides a transaction framework that
                                                      709/202                               dynamically integrates a plurality of service providers and
                                                                                            consumers based on transaction context data. Transactions
(58)    Field of Classification Search ......... 718/100-104;
                                                                                            between services are described using a transaction definition.
                                                  709f2OO 203
        See application file for complete search history.                                   A transaction definition specifies the details of the transaction
                                                                                            using a uniform specification model, where services are clas
(56)                    References Cited                                                    sified through a standardized taxonomic structure. The pro
                  U.S. PATENT DOCUMENTS
                                                                                            cessing function analyzes service classification during a
                                                                                            transaction to determine the appropriate configuration and
       5.432,926 A * 7/1995 Citron et al. ................... 714.f4                        processing strategy.
       5,546,541. A * 8/1996 Drew et al. ................. TO9/240
       5,561,797 A * 10/1996 Gilles et al. .................... 707/8                                           42 Claims, 23 Drawing Sheets

                                      Portal Service                                                                  GES Service
                                          Class                                                                          Class
                                        Resources                                                                      Resources

                                          E 1a8                                                                           E.
                                                             -
                                      Yogimet                    af -\- -Site- deployment
                                                                                -- - - - -         -- --             high Fideli
                                                                                                                          SS ty
                                       (RSCRSP)                  web server         as Gis Server                        (RSP)
                                                                 Configuration              Transaction
                                      Sece
                                        W. Cl3ss                  Transaction
                                                                   fasactic                  Processing
                                                                                              Function                      Y
                                        Resources                 Processing                                          Loisely
                                                                   Function                                              (RSP)
                                            s:                    ntegration        2 Traffic server
                                        BigBucks                   Server                    E.                      Traffic Service
                                         TelCom                   integration                   in                     r Class
                                       (RSCIRSP)                   Service                                              esources

                                      Pure Resource
                                                                    Class
                                                                  Resources                                              E
                                       Consumes                   (RSC/RSP)                                           Traffic Flow
                                                                                                                      Information
                                          E            a13                                                               (RSP)
                                      Neutron Rental
                                         Agency                                                                     Traffic Incident
                                          (RSC)                                                                       liformation
                                                                                 interret                                (RSP)
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 2 of 42 PageID #: 11


                                                  US 7,426,730 B2
                                                           Page 2

            U.S. PATENT DOCUMENTS                                   2001/00 14907 A1*   8, 2001 Brebner ...................... TO9,202
   6,971,096 B1 * 1 1/2005 Ankireddipally et al. ... 718/101
   7,167.924 B1* 1/2007 Symonds et al. ............ TO9,246     * cited by examiner
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 3 of 42 PageID #: 12


U.S. Patent         Sep. 16, 2008   Sheet 1 of 23               US 7426,730 B2




                                            Sê0\/   s ejo




                                                            |?un61
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 4 of 42 PageID #: 13
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 5 of 42 PageID #: 14


U.S. Patent         Sep. 16, 2008   Sheet 3 of 23         US 7.426,730 B2




      uo?en6JO uLo?esu 6u?seold     uO? Oun (d I)                Z?un61–
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 6 of 42 PageID #: 15


U.S. Patent         Sep. 16, 2008   Sheet 4 of 23         US 7426,730 B2

                                         :

               N
               O
               Y
                                             :

                        l               i
                                                                 :   g

    S
                                    :                            :
           v
           O
           Y




                                                                 N
                                                             :
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 7 of 42 PageID #: 16


U.S. Patent         Sep. 16, 2008   Sheet 5 of 23         US 7.426,730 B2



            |
            osv)
            ?u                      OS,
                                    v




                                                                  ?7?un61–




                      /07
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 8 of 42 PageID #: 17


U.S. Patent                   Sep. 16, 2008   Sheet 6 of 23                        US 7426,730 B2




                                                              Sasºoy
         909;
                Ouo?enfiguo                                   S0 ICH
                   G?un61–
                                       809
                                                      109|             |   |   |
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 9 of 42 PageID #: 18


U.S. Patent         Sep. 16, 2008   Sheet 7 of 23         US 7426,730 B2
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 10 of 42 PageID #: 19
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 11 of 42 PageID #: 20
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 12 of 42 PageID #: 21


 U.S. Patent         Sep. 16, 2008            Sheet 10 of 23   US 7426,730 B2




                         Z06

                                     906

                                                O
                                                        806




                                 U906 ? O
                                        X In o s
                                               u e}O    6




                                                       906
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 13 of 42 PageID #: 22


 U.S. Patent         Sep. 16, 2008   Sheet 11 of 23                US 79426,730   B2




                                      /-20 },           OL?un61–



                                                90 ),
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 14 of 42 PageID #: 23


 U.S. Patent         Sep. 16, 2008   Sheet 12 of 23            US 7426,730 B2




                                                      s?nseu
                                                      j?
                                                      ‘Áue
                                                      //
                                                      N
                                                      de




      ||
      0
      |
                                                          ||
                                                          90
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 15 of 42 PageID #: 24


 U.S. Patent                                                                                       US 7426,730 B2




       E
       O
       i



            ||
            £02
                  -|~ U-LIOJ




                               (ZOJeuns |-s?uen6\/
                                 }?Ne ue6OJEC]. ?70Z),
                                                   ||?§||||3?u0o?|asues
                                         }||/58}~`0-Z\)z,o º
                                                                          ~L§|vz.?| |-uelfiod….}
                                                                                                     -?Zun|6 UL.IOJ
                                                                                                               JeunSO
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 16 of 42 PageID #: 25
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 17 of 42 PageID #: 26


 U.S. Patent         Sep. 16, 2008   Sheet 15 Of 23       US 7426,730 B2




                                         SUO) eledo
                                             Lee Je)
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 18 of 42 PageID #: 27


 U.S. Patent         Sep. 16, 2008   Sheet 16 of 23                US 7426,730 B2




                         1709|
                                             literate Service
                                                Map Table



                                                       p \/
         uO-?eJedO
         -Z\/
                                               ~|- ~
                                                              Å
                                                              se
                                                                     G??un61–

                                                                                OU



                                                eqe deW
                                            eoAJeS eeue
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 19 of 42 PageID #: 28


 U.S. Patent                        Sep. 16, 2008                       Sheet 17 of 23                           US 7426,730 B2




                                                                                 uo?eJdO   OeNuenbeS




   C1|-6IO-JLEue
                   ?ue6W|
                            ?,09|      |-~s?>{O^u   9eCu?oOnJjeLbXdEOs0|puoe»)
                                                                                                       |130?AuS- s6up?E   ;- suo?eJdO
                                                                                                                                        609|
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 20 of 42 PageID #: 29
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 21 of 42 PageID #: 30
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 22 of 42 PageID #: 31


 U.S. Patent           Sep. 16, 2008           Sheet 20 of 23          US 7.426,730 B2




                                                                -|}†Z6),
                                                                           926),

                   |   |   |   |   |   |   |




                                                           ||| ||              |--|„-
                                                                                -•
                                                                                 - -•>- - ume.
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 23 of 42 PageID #: 32


 U.S. Patent                                  Sep. 16, 2008    Sheet 21 of 23   US 7426,730 B2




    Jse?qu0lÐ9IdoNs          |




                                 edKLsë?oed   WJagu Ð
                                                        ?0 Z
                                                                                        OZ?un61–

                      20 Z
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 24 of 42 PageID #: 33


 U.S. Patent         Sep. 16, 2008       Sheet 22 of 23   US 7426,730 B2




                       uS?ÐsIeJ0O3CdlS
                                                                    ?LZun61–
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 25 of 42 PageID #: 34
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 26 of 42 PageID #: 35


                                                     US 7,426,730 B2
                              1.                                                                     2
    METHOD AND SYSTEM FOR GENERALIZED                                  would be more useful if this information were presented
        AND ADAPTIVE TRANSACTION                                       together such that driving directions included and adapted to
       PROCESSING BETWEEN UNIFORM                                      current traffic conditions, such that the system can provide
        INFORMATION SERVICES AND                                       users with driving directions that avoid traffic congestion or
              APPLICATIONS                                             incidents.
                                                                          Currently, information integration relies on customized
           CROSS REFERENCE TO RELATED                                  Software that explicitly integrates two or more information
                   APPLICATION                                         Sources providing additional functionality or information.
                                                                       Though efficient in terms of Solving the immediate integra
    This application claims the benefit of prior U.S. Provi       10   tion problem, the approach is less than satisfactory when one
 sional Application No. 60/285.402, filed Apr. 19, 2001, the           realizes that the particulars of integration are essentially a
 subject matter of which is incorporated herein by reference.          template that can be re-applied to many information sources
                                                                       as long as the type of information and service access model is
               FIELD OF THE INVENTION                                  compatible. Thus, custom Solutions are limited to a particular
                                                                  15   implementation or problem. For example, Internet portals
   This invention relates to transaction processing and more           have taken great pains to integrate personal information into
particularly to the processing of transactions between provid          their solutions, providing a custom experience for the user.
ers and consumers of information services.                             Personal information includes contacts, schedules, e-mail
                                                                       lists, and personal preferences. To provide a homogenous
          BACKGROUND OF THE INVENTION                                  Solution to its user base, most portals provide the infrastruc
                                                                       ture to manage the personal data; however, it forces many
   The arrival of Internet has altered the fundamental means           users who use the portal services to maintain multiple copies
for creating, managing, and communicating information.                 of their personal data particularly if they are a working
E-mail, instant messaging, and personalized content have               professional that has access to a corporate intranet. This pro
become the mainstays in both consumer and commercial              25   duces an inefficient situation, where information must be
environments. With the advances in wireless communica                  entered and updated, by hand in most cases, in multiple
tions, it will soon be possible to deliver large amounts of            places.
information with relative ease almost anywhere. The promise               This problem of how a consumer portal, for millions of
of this technology convergence is mobility without lost of             consumers, could successfully integrate personal information
connectivity and productivity; individuals are no longer tied     30   that is remotely managed by potentially thousands of differ
to their desktop workstations to stay abreast of their e-life.         ent information sources is one of the impetuses for the present
However, with all these devices and means to get at informa            invention. There is a need for a solution that provides a means
tion, little has been done to improve information access and           to couple information services at a user, or session, level
integration. With the world-wide-web, information is often             without explicit reference to that information provider as the
loosely integrated with links or delivered as independent con     35   integration may change from transaction to transaction.
tent applications; the user navigates the web using links to              Fortunately, this problem of information integration has
content determining the relevance to his/her situation as they         been greatly aided by the introduction of XML (eXtensible
go. Though we are advancing slowly with techniques of per              Markup Language), SOAP (Simple Open Access Protocol),
Sonalization and customization we have yet to provide a com            standardized information typing (or schemas in XML par
prehensive means to simply access the right information           40   lance), and registration through organizations including:
when and where we need it.                                             bistalk.org and schema.net. Though not a total solution, these
   At an increasing rate, more and more information is being           technologies and organizations are defining a common inter
made available on-line, whether publicly through portals               action protocol and languages standards that are making it
and other web sites or via secured access to corporate intra           easier for information services to interchange information.
nets. On-line access means users can quickly get at informa       45   Other standards such as Electronic Data Interchange (EDI)
tion from any networked device as long as it supports the              have also paved the way in enabling standardized or uniform
appropriate application protocols. Most of this information is         information exchange. With these standard integration proto
accessible through some pre-defined interface, which allows            cols, information services have a common means to interact.
users to interact with the information in a controlled fashion:        In addition, services directories such as UDDI (“Universal
including functions for security, utilization, billing, etc. To   50   Description, Discovery, and Integration') have provided the
date, most of these information services provide their infor           means to standardize descriptions of services as well as pro
mation in a customized and non-standard form, requiring                vide a means for discovery. More work is still required to
specialized applications (including web pages) software to             simplify the task of integration and management of service
work with it. Though the information may have value in its             transactions at a large scale, where configurations may differ
 raw form, the potential value for integrating disparate infor    55   between sessions or even between transactions.
mation services has many more benefits.                                   Distributed transaction management technology has been a
   Corporate intranets and Internet portal providers have              mainstay with large-scale database systems, where data is
made the first attempt at integrating this information by              spread out across disparate systems. In these systems, a trans
aggregating content into a seamless user interface. From the           action is typically conducted with one or more information
user perspective, the information can be accessed from a          60   bases that remain in a relatively fixed configuration with
single point, with relative simplicity. However, this approach         respect to the system's lifecycle. Database transaction tech
has limited value, as related information that has meaningful          nologies have some of the basic patterns found in a more
associative value is presented independently. Consider the             generalized approach. Typically, distributed database trans
case of many of today’s Internet portals that provide maps and         actions are made with atomic information elements that are
driving directions as well as current traffic conditions. The     65   database compatible. In terms of a generalized transaction
user has easy access to both information content, but cannot           solution, the model breaks down when the element of the
work with both types of information together. However, it              transaction is more than just information. In a generalized
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 27 of 42 PageID #: 36


                                                        US 7,426,730 B2
                               3                                                                         4
Solution, transactions need to Support any type of transaction,             “Domain is a group of members that share the same privi
be a programmatic event, signal, or information exchange;                leges.
and to provide a framework for extension to new types.                      “Member is a single individual or a group that is com
   The primary problem is providing an efficient, generalized            prised of one or more individuals.
and Scalable transaction framework that can implicitly inte                 “Object” means a software program or function that has
grate services without requiring extensive custom develop                well defined interfaces, state, and behavior that can be explic
ment, particularly where large numbers of similar services are           itly identified within some system. Objects can contain
in use. A useful solution to this problem would alleviate                objects.
service integrators or application developers from managing                 “Operation” means a specific interaction between two or
the ever-increasing complexities of configuration manage            10   more objects.
ment and point-by-point integration. As the system size                    “RSC’ means Resource Service Consumer. An RSC inter
grows large in terms of flexibility requirements, user-person            acts with a TPF for the purposes of consuming or manipulat
alization, Supported services, and operating capacity, a means           ing resources provided by one or more RSPs. An RSC will
to define the general operating rules and relationships inde             typically initiate the majority of the transactions with a TPF.
pendent of physical configuration becomes increasingly              15   An entity may be an RSC and RSP simultaneously; the
important. There is a need to automate the management of the             present invention does not constrain the specific implemen
rules, relationships, and process flow instead of the actual             tation.
configuration and integration points as the shear number                   “RSP” means Resource Service Provider. An RSP provides
becomes humanly unmanageable. A method and system pro                    access to resources in a means compliant with the present
viding such a solution would be a useful and novel invention             invention.
over prior art.                                                             “Resource” means any information or function that can be
   Another problem for generalized transaction processing is             well defined with quantifiable structure, attribution, behavior,
to provide a means to adjust transaction processing based on             and interfaces. The present invention requires that resources
 environmental conditions. Many system implementations              25
                                                                         managed as part of a transaction be describable and discrete in
today tout features including personalization and location               nature such that they can be represented by a standardized
based processing, often indicating that system functions take            description. Examples of resources include the following:
into account user-preferences and current position while pro             text messages, XML and HTML documents, images, collec
cessing a specific request for information. More generally,              tions, functional interfaces, and services (quantified function
personal preferences and current location are specific types of     30
                                                                         sets).
contextual information that is available to the system at the               “Service' means an entity that has a quantifiable and
time of transaction processing. These data are special in that           describable function with respect to resources it supports. A
the system actively manages this information as part of its              TPF interacts with services during the processing of transac
session state, making it available to any function (or transac           tions in order to accomplish the requested manipulation of
tion) that might require this knowledge.                                 resources. Services may support multiple types of resources
                                                                    35
  In the future, contextual information will become even                 as defined by the description of the service.
more important in terms of limiting, controlling, or process                “Session' is a set of related transactions. In the present
ing information flow between sources and consumers. The                  invention, sessions define the boundary conditions for a series
availability of information will greatly out pace the ability to         of transactions. A Session includes common information
digest or interpret unless some filtering mechanism is applied      40   used by one or more transactions.
that limits the data according to specific rules, including the             “TD' means transaction definition. A TD is a quantifiable
applicability to the current situation. The problem is how to            set of information that defines a transaction to be performed
generalize situational context such that it can be suitably              with a system of TPFs and one or more RSPs and RSCs. ATD
applied in a generalized transaction framework. Given that               specifies the nature of the transaction, processing instruc
required set of context information will change depending on        45   tions, required conditions, and expected results.
the application environment and user-situation, there is a need             “TPF means Transaction Processing Function. ATPF is a
to create a solution that can allow the transaction framework            Software component that manages transactions between one
to Support any type of contextual information in an extensible           or more information services as provided by the present
fashion. A useful solution should also support existing con              invention.
text type information Such as personal preferences and loca         50      “Transaction' is initiated by a request from a client. In the
tion.                                                                    course of processing the transaction request, one or more
                                                                         operations may be spawned to service the request. In this way,
                  SUMMARY OF TERMS                                       these operations are related since they are servicing the same
                                                                         transaction request. These operations may utilize the
  To provide a foundation for the following discussion of the       55   resources provided by one or more information or application
invention it is useful to define certain basic terms.                    services as needed.
   "Configuration' means an atomic set of information that                 “TSC’ means Transaction Situation Context. A fixed set of
defines a deployment and operating environment for one or                contexts that describe the current state of the processing envi
more TPFs (Transaction Processing Function). ATPF's con                  ronment with respect to the session, RSCs and RSPs during a
figuration is static and unchanging during a transaction. A         60   particular transaction. ATSC exists in a one to one relation
configuration may change between transactions according to               ship with a transaction and is contained within the lifecycle of
Some external configuration management function.                         the transaction.
   “Context means a quantifiable and describable element of                “URD' means Uniform Resource Descriptor, which pro
information that is related to the nature of resources manipu            vides a means to reference a resource and to manipulate a
lated by RSCs (Resource Service Consumer) and RSPs (Re              65   resource without explicitly managing the resource. Services
source Service Provider). Context information is used in the             provide URDs as handles or pointers to resources, which can
Scope of a transaction to constrain or facilitate the processing.        be de-referenced as needed to get the actual resource.
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 28 of 42 PageID #: 37


                                                       US 7,426,730 B2
                              5                                                                       6
   “USM means Uniform Specification Model, which                         application programming interface. The processing agent
defines the objects and relationships describing the type                analyzes and executes a TD in accordance with the TPFs
information used by the TPF. The TPF understands the                     transaction process flow. The TPF can support multiple pro
objects and relationships defined by the USM.                            cessing agents, allowing services a way to conduct transac
   “USR' means Uniform Specification Repository, which                   tions with the TPF using a TD format that is most appropriate
provides a means to store and access information in a format             for them: illustrative formats include XML, SOAP, and
consistent with the USM. The TPF accesses information                    JScript. Further, TDs can be registered (via an exposes API)
Stored in the USR.                                                       and reused or referenced by other TDs. This capability pro
                                                                         vides for easy reuse as well as performance enhancement
             SUMMARY OF THE INVENTION                               10   since once a TD is registered it no longer needs to be recom
                                                                         piled.
   The system and methods of the present invention provide a                In yet another aspect of the invention, TPFs conduct trans
processing function that is useful for controlling any type of           actions within the scope of a session. A session maintains
transaction between providers and consumers of information               information about a related set of transactions. One or more
services. In particular, the invention provides a transaction       15   elements of the session information are made available to a
framework that dynamically integrates a plurality of service             particular transaction through a transaction situation context
providers and consumers based on transaction context data.               (TSC). The TSC provides information required by the TD that
Transactions between service consumers and providers are                 is not explicitly provided by the initiating service. This allows
conducted according to a generalized description. Termed a               TPF transactions to adapt processing based on session infor
transaction definition (TD), these descriptions specify the              mation as provided by the TSC. The provision of generalized
details of the transaction using a Uniform Specification                 contextual processing alleviates the need for services to man
Model (USM), which provides the means to define the trans                age the potentially useful information directly.
action without explicit reference to particular services. These             TDs are processed by a TPF in a series of sequential opera
TDs are processed by the system of the present invention and             tions that produce intermediate data objects, which may be
are applied to a specific configuration of service providers and    25   cached between transactions for the purposes of optimiza
consumers at the time of transaction.                                    tion. The TPF begins processing a TD by determining the
  In accordance with the present invention, one or more                  types of service operations, contexts, and resources required
Transaction Processing Functions (TPFs) are deployed and                 to produce a fully formed, executable transaction. The TPF
configured through servers networked together to form a sys              builds the TSC using session state information according to
tem. One or more TPFs are hosted on each server in the              30   the TD. Following, the types of service operations are broken
 system. Each server is typically connected to one or more               down into explicit service operations, which are specific to
 servers in a local area network, which is further connected to          session scope. Continuing, the TPF assigns the resultant ser
 some wide area network such as the Internet. Within this                Vice operations to a particular TPF/service binding according
network of servers, one or more services are connected to the            to Some cost and configuration function. Once the transaction
system of TPFs forming a distributed processing framework           35   has been defined explicitly, with bindings to particular ser
that allows any service to conduct transactions with any other           vices, the transaction is executed and the results or error
bound service in accordance with the access privileges and               conditions are returned to the initiator. In cases where the
transaction definitions as managed by the TPF. Multiple TPFs             same operation is executed with multiple services of the same
coordinate transaction processing according to the configu               type, the results are combined to form an aggregate result set.
ration and transaction context. An aspect of the present inven      40   The present invention provides optimization of one or more
tion provides for TPFS to adjust processing according to                 aspects of the processing sequence Such that TPF processing
current server loading and service bindings.                             has minimum performance impact.
   Services, information content, and related contextual                    In another aspect of the invention, transactions can either
information are defined and classified according to a standard           be synchronous or asynchronous. The service initiating the
taxonomic structure that is represented via a Uniform Speci         45   transaction request specifies (via the TD) whether the trans
fication Model. Any service with Sufficient access rights can            action is synchronous or asynchronous. For synchronous
create/register new specifications for services, information             transaction requests, the initiating service must wait until the
content or contextual information through an exposed Appli               transaction has been processed to get a response back from
cation Programming Interface (API). These classified speci               the TPF. For asynchronous transaction requests, a response is
fications are stored in a Uniform Specification Repository          50   sent back immediately to the initiating service. Asynchronous
(USR) for efficient access by one more TPFs. According to                transactions are useful in situations where a service wants to
the present invention, specifications are related to other speci         send and not receive information to/from the TPF such as
fications according to the classification and attributes as pro          updating the location of a vehicle or turning on and off traffic
vided by a Uniform Specification Model (USM). These speci                alerts.
fications define the rules, constraints, and allowable relations.   55      According to a further aspect of the invention, the TPF
The TPF analyzes specification information to determine                  structural processing model is extended to Support domain
Suitability and compatibility of services during the scope of            and member information, enabling the processing model to
the transaction. In the nomenclature of the present invention,           natively support inter-session state information. Through this
services provide or consume information content, which is                mechanism, contextual information is further enhanced by
more generally defined as a resource. Resources may repre           60   inclusion of member State data and domain state data. In the
sent anything including information content, metadata, or                illustrative case of personal preferences, the member exten
references to resources as long as it can be quantitatively              sion provides away to establish preference relationships that
described in accordance with the USM.                                    persist between sessions, and to provide additional context
  In another aspect of the invention, TDs provide a general              classifications analyzed by the TPF. Further, the domain
ized way of describing the interaction between services. The        65   extensions provide a mechanism to control processing
exact TD specification is defined by some external TD pro                according to an externally assigned scope operation, in that
cessing agent that integrates with a TPF through an exposed              member sessions can be limited in Scope according to the
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 29 of 42 PageID #: 38


                                                     US 7,426,730 B2
                               7                                                                      8
specified domain attributes. The TPF uses these extensions to          transaction, for generating a map of the specified class of
enforce transaction compliance and security across related             resources near the location (provided by the TSC) matching
sessions as well as to provide the framework for a richer base         the search string.
of context information.                                                   FIGS. 12-16 are process flow diagrams showing the TPF
   Reference to the remaining portions of the specification,           method for processing TDs and executing operations with
including drawings and claims, will realize other features and         RSPs. The process is comprised of five major functions: TD
advantages of the present invention. Further features and              processing, TSC construction, TD operation decomposition
advantages of the present invention, as well as the structure          (atomization), service linking, and TD Program execution.
and operation of the various embodiments of the present                   FIG. 17 is an illustrative sequence diagram showing both
invention, are described in detail below with respect to the      10   synchronous and asynchronous transaction scenarios. The
accompanying drawings.                                                 TPFS Support asynchronous transactions that cross session
                                                                       boundaries.
         BRIEF DESCRIPTION OF THE DRAWINGS                                FIGS. 18 and 19 are illustrative sequence diagrams show
                                                                  15
                                                                       ing one configuration of the TPF structural elements in the
   The foregoing aspects and many of the attendant advan               execution of one or more transactions according to the
tages of this invention will become more readily appreciated           embodiment of the present invention.
as the same become better understood by reference to the                  FIG. 20 is a logical object relationship model showing an
following detailed description, when taken in conjunction              extension of the core domain model to include the concept of
with the accompanying drawings, wherein:                               membership and member classification according to an
   All drawings are depicted using syntax and grammatical              aspect of the present invention.
structures of the Unified Modeling Language (UML, version                 FIG. 21 is a logical object relationship model showing a
1.1); where appropriate or necessary additional diagrammatic           further extension of the domain model of FIG. 20 to support
constructs have been used to disclose the nature and preferred         multiple processing domains for each member according to
embodiment of the present invention.                              25
                                                                       yet another aspect of the present invention.
   FIG. 1 shows a logical object relationship model of the                FIG. 22 is an illustrative example of a possible domain
present invention describing the primary relationships                 relationship model that could be realized by the preferred
between multiple TPFs, RSCs, and RSPs. The model defines               embodiment via the domain and membership extensions.
the domain of possible relationships between the major com
ponents of the system.                                            30      DETAILED DESCRIPTION OF THE PREFERRED
   FIG. 1a shows an example configuration of the preferred                             EMBODIMENT
embodiment as it could be used to realize a system in the real
world.                                                                    The present invention provides for information transaction
   FIGS. 2 to 4 show illustrative system configuration block           processing between multiple service providers and consum
diagrams useful for processing and distributing resource          35   ers without explicit coupling between providers and consum
transactions between a plurality of RSPs and RSC supported             ers prior to execution of the transaction. According to the
by one or more host servers.                                           present invention, the interaction between information and
   FIG. 5 shows a logical object relationship model that               service providers and consumers is managed by one or more
defines the primary domain elements and relationships to the           transaction processing functions (TPF) so that access to Ser
TPF according to the present invention.                           40   vices and information by consumers is controlled. Access to
   FIG. 6 is an illustrative system diagram showing classifi           and coordinated delivery of information and services can be
cation of resource service providers and consumers according           managed in a standardized and uniform manner Such that the
to an embodiment of the present invention.                             same set of TPFS can simultaneously support multiple types
                                                                       of information and service transactions.
   FIG. 7 shows a logical object relationship model describ
ing the TPF primary structural elements and relationships.        45      In the present invention, networked services providing or
These elements provide the framework to process transac                consuming information are classified according to a uniform
tions according to the methods of the present invention.               service model (USM), where the service and information they
   FIG. 8 shows a logical object relationship model of the             provide can be quantitatively described as to function, type of
Uniform Specification Model (USM), which provides the                  information, access model using a standardized taxonomic
means for specifying service, related resources, contexts and
                                                                  50   structure. With this classification, the present invention pro
other specifiers used by the TPF during transaction process            vides a method and system for allowing Such classified Ser
                                                                       vices to conduct transactions with other services without
ing.                                                                   explicitly identifying the Source or targets of the transaction.
   FIG. 9 is a logical object relationship diagram showing             Services qualified as Resource Service Consumer (RSC) sub
specialized context elements useful in defining transactions      55   mit transaction definitions (TDs) to a TPF (or system of TPFs
Supporting personalization and localization. In accordance             as provided by a particular configuration) in the context of a
with the present invention, context elements provide related           session, where upon the TPF analyzes the TD in order to
information not explicitly provided as part of the transaction.        determine the set of services to use and additional informa
   FIG. 10 is a logical object relationship diagram showing            tion that is required prior to execution. Once the TD services
the logical structure of the Transaction Definition (TD). TDs     60   are selected and associated transaction situation context
provide a means to define a transactions input and output              (TSC) defined, the TPF executes the transaction either syn
arguments, required context information, and functional defi           chronously or asynchronously as defined by the TD. During
nition. The TD Definition body is attributed with format and           transaction processing, the TPF may execute multiple opera
language keys, such that it can be processed using an external         tions with resource service providers (RSP) combining the
TD Processing Agent.                                              65   results of the operations as needed. The results of these opera
   FIG. 11 is an illustrative example of a TD defined using a          tions are resources, which may be information content or
combination of XML and JScript. The example TD defines a               descriptions of information or services thereof.
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 30 of 42 PageID #: 39


                                                      US 7,426,730 B2
                                                                                                     10
   The system of the present invention is a scalable, distrib          Zero or more RSPS 101 bind with one or more TPFs. Simi
uted, and generalized transaction framework that Supports a            larly, Zero or more RSCs 102 bind with one or more TPFs. The
plurality of service and resource classes using the same pro           specific bindings of RSCs and RSPs are defined by a single
cessing infrastructure. Through this framework, services are           configuration 103 which may be used by one or more TPFs.
loosely coupled according to their class specification, which       5 For each transaction executed by a TPF, an instance of a TSC
describe the functions and resources they support. These               104 is used to control the processing behavior. TPFs 105 can
specifications are stored in a repository that is accessed by the      interact with each other according to the specified configura
one or more TPFS during transaction processing in order to             tion 103 in order to execute a particular transaction. This
determine service compatibility with the TD. Further, the              allows RSPs 101 or RSCs 102 to be assigned to particular
framework provides a means to differentiate available ser-          10 TPFs and the transactions distributed accordingly. In the
vices on a session-by-session basis, allowing access models            present invention, the means for interactions of the TPFs 105
to be controlled by some configuration means.                          and bindings 101 and 102 are accomplished using one or
   The system can operate in a variety of configurations using         more standardized means for distributing computing. Stan
a one or more TPFS providing a flexible means to balance               dards including CORBA, SOAP. Java RMI, and Microsoft
server loading. Through the configuration mechanism, the            15 COM+ are examples of standardized software integration
transaction framework natively supports transaction distribu           supported by the preferred embodiment of the present inven
tion such that TPFS coordinate transaction processing as               tion.
specified by service bindings. From an RSP or RSC perspec                 FIG. 1a shows an example usage scenario of the preferred
tive, a system of one or more TPFs appears as one TPF.                 embodiment that exposes a series of applications and services
   The method of the present invention is a process for con-        20 targeted at the wireless application market. This example
ducting transactions using the TPF system without explicitly           should assist in the understanding of the descriptions pro
interpreting or interacting with the resource information. The         vided in this document for the present invention.
method provides a means to specify TDs such that they can be              For this example, there are five classes of resource provid
processed and stored for Subsequent reference using a uni              ers; Portal Services 1a1, GIS Services 1a3, Traffic Services
form resource indicator (URI). Further, the method provides         25 1a4, Integration Services 1a19, and Wireless Services 1a22.
a means to process TDs using an external processing agent,             The portal service provider class 1a1 contains a single pro
which translates TDs into a structured format readily process          vider 1a18, which is also a resource consumer in this
able by a TPF. The external processing agent provides a                example. The portal service provider 1a18 provides standard
means to Support multiple TD Schemas as required by the                portal content such as news, weather and stocks. The GIS
particular deployment. In addition, the TD processing               30 service provider class 1a3 contains two GIS service provid
method also provides for a means to select compatible ser              ers, one providing high fidelity GIS information (maps,
vices and then to execute the transaction as defined by the TD.        routes, etc.) and one providing low fidelity information but
WithTPFs providing dynamic transaction control, the present            cheaper. The traffic service provider class 1a 4 contains two
invention provides methods for improving TPF transaction               traffic service providers, one that provides traffic flow infor
performance, as well as means for scaling TPF functionality         35 mation and one that provides traffic incident information. The
to provide maximal transaction throughput with a minimum               integration service provider class 1a19 contains a single pro
of computing overhead.                                                 vider, which is also a resource consumer in this example. The
   To support easy integration and rapid applications devel            integration service provider 1a19 provides content integra
opment, registered TDs can reference other TDs using a URI,            tion services for the solution. The wireless service provider
creating a functional programmatic model, where services            40 class 1a22 contains a single provider, which is also a resource
can leverage pre-defined transactions through any number of            consumer in this example.
distributing computing protocols including SOAP. RMI,                     There are four resource consumers in this example, the
CORBA, COM+. In addition, these stored TDs can be                      Pure Resource Consumers 1a2, the Portal Service Class
grouped to form an Application Programming Interface                   Resources 1a18, the Integration Services Class Resources
 (API).                                                             45 1a19, and the Wireless Service Class Resources 1a22. The
   The present invention provides an additional means for              pure resource consumers 1a2 only consume information and
transaction control and service binding using membership               do not act to provide information in any way. One example of
and operating domain classification. Through these addi                a pure resource consumer 1a2 is provided, a rental company
tional classification mechanisms, the TPF system can be con            (Neutron Rental Agency). The Neutron Rental Agency tracks
figured to automatically support different service profiles 50         the location of all their rental equipment. To do this, they
with different API definitions in a secured manner.                    Subscribe to the tracking application provided by the Big
   In the present invention, one or more TPFs share a common           Bucks TelCom service. The portal service consumers 1a1,
configuration and means for coordinating transaction pro               utilize the GIS mapping and traffic incident information to
cessing between TPFs. The TPFs are hosted by one or more               provide richer content to their customers. The integration
processing host servers, which provide some means for inter- 55 service consumers 1a19 work with all of the other service
server networking. The TPFs are configured with bindings to providers to integrate information Such as integrating maps,
one or more RSPs and/or RSCs. Bindings can be established routes, and traffic. The wireless service consumers 1a22 use
at any time according to a configuration management func the portal, GIS, traffic, and integration services to provide a
tion and are available for transaction processing once estab tracking application and a mobile organizer application to
lished. RSCs can gain access to the information and services 60 their subscribers.
provided by one or more RSPs by submitting transaction             All of the external service providers and consumers 1a1,
definitions (TD) to a TPF. The TPF analyzes the TD and 1a2.1a3, 1a4, and 1a22 are connected to the Site Deployment
determines which RSPs should be utilized in execution of the           1a6 via the Internet 1a15, 1a13, 1a16, 1a21, and 1a14.
TD.                                                                  The Site Deployment 1a6 consists of a collection of serv
   FIG. 1 shows a logical model of the core elements and their 65 ers, one Web Server 1a7, one GIS Server 1a9, one Traffic
relationships. All deployment configurations envisioned in Server 1a8, and one Integration Server 1a19 that are all con
the present invention are logically described by the drawing.     nected via a local network 1a10. In addition, a data store 1a20
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 31 of 42 PageID #: 40


                                                       US 7,426,730 B2
                               11                                                                       12
is present to manage the Supported class specifications and                    BigBucks also decided to improve performance by reg
registered transaction definitions. A transaction record store                 istering a transaction definition (for use by its subscrib
1a23 is also present to maintain a record of all transactions                  ers) for mapping the current location of a user along with
processed for billing purposes. The Web Server 1a7, GIS                        traffic incidents in the area.
Server 1a9, and Traffic Server 1a8 all contain a single Trans        5      Although there are many possibilities for runtime sce
action Processing Function and are collectively configured                narios, the one discussed here is the one that touches most
via the Configuration contained on the Web Server 1a7. For                facets of the provided example. The scenario is as follows.
this particular configuration, all GIS operations are delegated           The Neutron Rental Agency subscribes to the BigBucks Tel
to the TPF on the GIS Server 1a9andall Traffic operations are             Com tracking application resource so they can track the loca
delegated to the TPF on the Traffic Server 1a8. This is done to      10   tion of their equipment.
reduce loading on the Web Server 1a7. Integration operations                 Each piece of rental equipment that is tracked has a device
are processed by the TPF on the Web Server 1a7 in conjunc                 built into it that sends asynchronous transaction requests (in
tion with the Integration Server 1a19 acting as a resource                the form of a transaction definition) to the Web Server 1a7 on
provider.                                                                 the site 1a6, containing the current location context of the
   Prior to interacting with the site 1a6, a service class must be   15   equipment. At any given time, the Neutron Rental Agency
registered for each provider service utilized by the system and           representatives can determine the location of any of their
each consumer service using the system. An administrator of               equipment by accessing the tracking application on the Inter
the system usually registers the service class since a portion of         net (provided as part of the subscription to the BigBucks
the service classification specifies the access rights for the            TelCom service provider). The tracking application provided
service. In addition, service providers must register their Sup           by BigBucks TelCom uses the Low Fidelity GIS resource
ported resource classes and resources for use by the system.              (located in the GIS resource class) and the mapping integra
Service consumers have the option to register some of their               tion resource (located in the Integration resource class). In
more commonly used transaction definitions. This will                     addition, to find the location of each piece of equipment, the
improve runtime performance. However, it is also acceptable               location context is used.
to create the transaction definitions at runtime. Any non            25      The tracking application works by sending a transaction
standard context classes must be registered before they are               request (in the form of a transaction definition) to the Web
referenced. Non-standard context classes are those that are               Server 1a7 at the site 1a6. The transaction definition specifies
not pre-configured (independent of any service) into the sys              that a map is to be generated that encompasses the locations of
tem and generally available to all services. If a consumer is             all items in the location context. In addition, the transaction
specifying their transaction definitions in a non-standard           30   definition specifies that icons be overlaid on the map to show
specification language, that consumer must register a pro                 the location of all items in the location context. The transac
cessing agent that supports the transaction definition lan                tion definition further specifies that the response contain the
guage and processes it into operational sequences as specified            generated map with the overlaid icons and the current loca
in the present invention. For this example, all consumers are             tion context.
using a standard transaction definition specification syntax         35      The TPF on the Web Server 1a7 processes the transaction
based on XML and JScript, which is supported by the site                  definition by breaking it down into discrete operations. The
 1a6.                                                                     map generation operation is delegated to the TPF on the GIS
  The following is a breakdown of the class specifications                Server 1a9, which uses the Low Fidelity GIS resource to
and transaction definitions registered for this example.                  generate the map. The mapping integration resource is then
   1. There are no standard transaction definitions or context       40   used on the Integration Server 1a19 to overlay icons on the
        definitions. There are eight registered service classes,          map for the locations of all items in the location context. The
        one for each of the providers and consumers interacting           Web Server 1a7 returns the generated map (with the overlaid
        with the system (High Fidelity GIS, Low Fidelity GIS,             icons) and the current location context to BigBucks TelCom.
        Traffic Flow Information, Traffic Incident Information,           Big Bucks TelCom generates an HTML page with the map
      Integration Services, Yogi's Internet Portal, BigBucks         45   and adds hot points to it for each of the devices identified in
      TelCom, and Neutron Rental Agency).                                 the location context. Finally, the HTML page is returned to
   2. Each of the service providers registers their supported             the Neutron Rental Agency representative (via the Internet).
      resource classes and resources. High Fidelity GIS reg                 Since the Transaction Record 1a23 includes the resources
      isters high quality mapping, routing and geocoding                  used as well as the resource consumer, billing is a relatively
      resources in the GIS resource class. Low Fidelity GIS          50   simple process of collecting the resources used by each con
      registers lower quality mapping, routing and geocoding              Sumer and billing appropriately.
      resources (but cheaper) in the GIS resource class. Traffic             In the future, adding more GIS Servers, Traffic Servers, or
      Flow Information registers a traffic flow resource in a             Integration Servers can scale the site 1a6. In accordance with
      Traffic resource class. Traffic Incident Information reg            the configuration settings on the Web Server 1a7, the TPF on
        isters a traffic incident resource in a Traffic resource     55   the Web Server will dynamically delegate operations (to the
        class. Integration Services registers a mapping integra           GIS Servers, Integration Servers and Traffic Servers) based
        tion resource in an Integration resource class. Yogi's            partly on the current server loading.
        Internet Portal registers news, weather and stocks                   More consumers can easily be supported by the site 1a6 by
        resources in a Portal resource class. BigBucks TelCom             registering a service class for them and adding whatever new
        registers a tracking application and a mobile organizer      60   resources are required for their transactions.
        application resource in a Wireless Services resource                 In addition, more providers of the same resource class can
        class.                                                            be added to provide redundancy, more choices and different
   3. Since BigBucks TelCom uses location and personaliza                 price levels for a particular resource. The TPF will choose the
      tion in its applications, they registered new context               resource most appropriate for the operation at hand without
      classes for location and personalization. The location         65   the consumer having to deal with the details.
      context (in this case) manages the current location for a              FIG. 2 shows an illustrative collaboration of a plurality of
      group of items that could be devices, users, etc . . . .            RSPs and RSCs with a single TPF. In this configuration, all
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 32 of 42 PageID #: 41


                                                     US 7,426,730 B2
                             13                                                                      14
 software elements reside on the same server. RSCN denotes             limited number of transactions at one time, TPF 403 provides
the nth RSC, where n is used to describe an unspecified                the means to throttle the number of concurrent operations
multiple of RSCs. TPFs, within the limits of server capability,        executed against RSP 408. Thus, an aspect of the present
can support a very large number of bindings with RSPs and              invention is to Support parallel transactions that utilize the
RSCs. Each RSP, such as RSP 1, bind with the TPF 201                   same services and may operate sequentially or with a limited
according to the specified configuration 202. In this configu          parallel transaction means.
ration, any RSC can transact with any of the RSPs. The TPF                The intent of the present inventions operational model is
intercedes on behalf of both the RSC and RSPs to determine             to provide for maximum configuration flexibility such that the
how to best process the transaction. During the course of a            preferred embodiment can be configured as needed to achieve
transaction, the TPF may execute operations with one or more      10   maximal performance. An additional aspect of the invention
RSPs. This configuration is useful in the present invention to         deployment model is the ability to incrementally add addi
provide the means to develop RSCs without explicit knowl               tional TPFs and servers to the configuration without requiring
edge of the resources that provide it.                                 a termination of the existing transactions.
   As provided by distributed computing standards, the                    One objective of the present invention is to implement a
present invention treats each type of binding configuration       15   common transaction framework that is Suitable for a wide
essentially the same as any other type, providing a very flex          variety of services and supportive of the resources utilized by
ible means for integration. The exact binding configuration of         those services. The preferred embodiment utilizes abstraction
RSCs, RSPs, and TPFs is dependent upon constraints and                 to achieve the necessary standardization; this includes the use
performance issues of the particular environment. The objec            of a meta-model in the aspect of defining the TPF configura
tive of the present invention is to provide a flexible architec        tion. This section discloses the core elements and relation
ture that can be adjusted to supporta wide variety of configu          ships of the TPF framework and provides the basis for dis
ration options.                                                        cussing operational behavior in following sections.
   FIG. 3 shows an illustrative collaboration of three servers            FIG. 5 shows one aspect of the TPF structural model
each containing a single TPF. Server 301 contains configura            according to the preferred embodiment. As with FIG. 1, the
tion 302, which is used by each TPF 303, 304, and 305             25   diagram shows a TPF 501 and relationships to the other
providing the binding specifications to the RSPs. In this con          primary objects comprising its core structure. Multiple TPFs
figuration, TPF 304 and TPF 305 are able to interact using             501 bind with zero or more service objects 504 using a service
306. TPF 303 is configured to run independently. In this               binding 503. A service binding describes the specific relation
collaboration example, RSPs and RSCs are shown running                 ship between an instance of a service object 504 and instance
both on the same server as well as on different servers. The      30   of a TPF 501. The service binding of the present invention
diagram is representative of the types of configurations that          defines the characteristics of the connection including: con
are possible. Connection 307 shows an external server with             nection identifier, access rights, supported resource types,
RSC2 connected to the TPF 303. Similarly, connection 308               connection mode, maximum concurrent transactions, and
binds an external RSP1 with the TPF 303. In practice, the              connection status. The Service Object 504 is a generalization
connection 307 can be implemented using a variety of dis          35   of both the RSP and RSC since they share many of the same
tributed protocols over many types of networks including the           common binding characteristics. In the preferred embodi
 Internet, LAN, WAN and wireless networks.                             ment the configuration object 505 stores the attributes of
   The collaboration of FIG.3 also shows a configuration that          service bindings for each service object in a persistable for
provides for delegation of transactions between TPFs 304 and           mat that is controlled by some configuration management
305. Consider the example where RSC 309 requests a trans          40   means. At system initialization, the TPF 501 loads the per
action needing the services provided by RSP 310. TPF 304               sisted binding information and constructs an instance of the
analyzes the TD provided by 309 and determines that opera              service binding for each service object according to the speci
tion can be delegated to TPF 305. TPF 305 performs the                 fied configuration. The service binding establishes a connec
operation with RSP 310 and then returns the results via TPF            tion with the specified service object logging the status as
304 to RSC 309. Subsequent aspects of the present invention       45   appropriate.
further discuss the processing model for transactions.                    FIG. 5 also shows the relationships 506 and 507 between
   FIG. 4 shows an illustrative collaboration of multiple TPFs         the TPF501 and the session 508. Zero or more session objects
deployed on multiple servers 410 and 411. As with FIG.3 the            506 are owned by a TPF. A session can be owned by one TPF
collaboration shows RSPs and RSCs connected to TPFs 401,               at a time; however, an instance of a session may be affiliated
402, and 403 both locally and remotely using standardized         50   507 with Zero or more TPFs in the course of a transaction.
integration means. The present invention Supports configura            Each session controls the lifecycle of Zero or more transac
tions, where multiple TPFs may be deployed on a single                 tions for a particular RSC. In the preferred embodiment, the
server (such as with server 410). Situations may arise where           session typically creates transactions 510 that are processed
completely independent instances of the software service on            by the owner TPF, but this is not exclusive. As appropriate,
a machine are implemented in order to simplify configuration      55   sessions may create transactions associated with affiliate
management. TPFs 401 and 402 are deployed on server 410                TPFs 507 as well. Zero or more Transactions may be pro
with completely separate configurations 404 and 405 and                cessed 511 by multiple TPFs. To support interpretation of
have shared RSPs 406 and 407. In this configuration, RSP406            transaction information, one or more TPFs use a Uniform
 must be able to handle concurrent transactions from TPF 401           Specification Repository (USR), which contains service,
and 402, and RSP 407 must handle concurrent transactions          60   resource, and context class specifications. The repository is a
from TPFs 401, 402, and 403. Also shown is delegation of               collection of specifications conforming to the USM, which is
transactions of TPF 402 to TPF 403 via connection 412. In              defined in section Uniform Specification Model (USM). In
this collaboration example, it is also possible for TPF 402 and        addition, the TPF delegates TD processing to one or more TD
403 to balance transaction processing with RSP 407 to make             Processing Agents 513. TD Processing Agents are externally
 most efficient use of server 410 and 411 resources. Addition     65   provided functionality providing the TD language processing
ally, the collaboration also shows TPF 403 controlling access          function, which is called by the TPF during the transaction
to RSP 408. In the situation, where RSP 408 can handle a               process (see TPF Process Flow for details).
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 33 of 42 PageID #: 42


                                                      US 7,426,730 B2
                               15                                                                    16
   In the present invention’s preferred embodiment, both                   FIG. 7 shows a transaction object 708 that exists within the
RSPs and RSCs can be classified as to type or category of               lifecycle of a Session 701. Transactions are executed within
service as well as by the types of resources provided. This             the context of a session. For each transaction, Subsets of the
classification is useful, since it is possible to develop RSPs          services associated with the Service Profile 702 are useable
and RSCs that Support standard service classes allowing            5    by the transaction 708. The transaction accesses these ser
RSPs or RSCs to manipulate resources given a particular                 vices via the service accessor 704 and Service Binding 705.
class of service without regard for the specific instance of the        The transaction has one ServiceAccesor that has the role of
class of service. Through this mechanism, services are further          consumer 710. The consumer service is typically an RSC that
decoupled, as explicit knowledge of a service is not needed.            requests the transaction; however, the preferred embodiment
  FIG. 6 shows an illustrative collaboration of services and a     10   makes no internal distinction between RSCs and RSPs; RSPs
TPF where services are classified according to some means.              may also execute transactions with the TPF as long as they
RSPs A1 through A3 (601) provide the same Class A services              have appropriate service access rights (according to the Ser
to TPF 602; similarly Class B 603 and Class C 604 are also              viceAccessor 704). The transaction has zero or more services
connected to TPF 602. In this example Class X RSCs 605 are              that are providers 711 in the transaction. The providers are the
able to access any provider Supporting Class A resources. The      15   targets of a specific transaction. Each Transaction will contain
TPF 602 examines TDs originating from the Class X con                   one or more ordered operations 706. As will be described
Sumers and selects the appropriate Class A provider using one           further in the present invention, operations are atomic instruc
or more means such as count of active transactions or mini              tion sets executed by the TPF that interact with services to
mum cost of service.                                                    manipulate resources. Each operation 706 will consume,
   To effectively manage transactions for a wide variety of             manipulate, or produce one or more Uniform Resource
                                                                        Descriptors (URDs)712. A URD 712 provides a means to
resources, the present invention provides a uniform structure           reference and manipulate a resource within the transaction
for describing resources, contexts, and service classifications.        framework without explicitly accessing the resource. In the
The TPF uses this class information to determine the specific           present invention, resources are not manipulated directly by
service, resource and context configuration for each transac       25   the TPF, rather the TPF references the relevant resources
tion. The class information is managed by the USR and is                using one or more URDs 712. Each RSP defines their own
essentially constant during the lifecycle of a transaction. The         URDs that can be used to access the resources provided by
processing method, expected results, input arguments, and               their service. These URDs are defined in accordance with the
system provided context data are defined using class infor              structure model defined by the USM. The services that
mation, such that the TD is expressed independently of any         30   require direct access to the associated resource can de-refer
specific instances of services or information.                          ence the URD using an extraction method provided by the
   The use of context information in the present invention              TPF. In the present invention, the means for extraction is
provides the means to dynamically control the processing                specific to the class of resource. The URD 712 has a descrip
strategy during the execution of a particular transaction.              tion of the Resource Class Specifier 713 as part of the pre
   FIG. 7 shows an additional aspect of the TPF core structure     35   ferred embodiment. The session and service provider use the
elements and relationships. In this view of the present inven           knowledge of the resource class type when working with the
tion, the TPF is not shown but is related to the session, trans         resource indirectly. In this way, the present invention can
action and TSC as shown in FIG. 5. The session 701 has an               perform transactions without explicit knowledge of the
active Service Profile 702. The Service Profile manages the             resources or services involved.
collection of services that may be used in the session. At         40     An additional aspect of the present invention shown in FIG.
session initialization, the active Service Profile 702 is config        7 is the association of TSC 714 with a transaction. As
ured according to Some external configuration management                described previously, a TSC maintains information about the
means. Thus, Services can be differentiated on a per session            transaction situation context. This information is typically
basis. No two sessions are required to have the same service            one or more elements that are useful during the processing of
profile. Service Profiles 703 are associated with Zero or more     45   a transaction. The TSC 714 has zero or more associated
ServiceBindingTemplates according to the instance attributes            context elements 715. The Context Class Specifier 716 speci
of the Service Accessor 704. In the present invention, the              fies the specific nature and content of the context element. As
ServiceBindingTemplate 707 describes the mechanisms and                 with resources, the TPF manages context information in the
attributes required to form a ServiceBinding 705. A Service             course of a transaction, but does not interpret the information
Specifier 718 defines a specific service and has zero or more      50   other than context type. Per the preferred embodiment of the
ServiceBindingTemplates 707, which can be used to establish             present invention, context information can be used to affect
a binding with the service. A ServiceBinding 705 is an                  the processing performed by services or the TDs processing
instance of the mechanism defined by the ServiceBind                    flow (described in the section, Defining a Transaction with the
ingTemplate, connecting the service with the TPF. In relation           TD).
ship 703, only service profiles with appropriate access rights     55      The present invention provides a means for multiple ser
may access the associated service bindings 705. An example              vices to interact without explicit knowledge of each other. To
of a binding would be a connection to a service on the Internet         Support implicit coupling, the preferred embodiment defines
that supports a SOAP API on a specific IP address and port. In          a uniform description model that allows specification of Ser
support of multiple instances of TPFs being affiliated with a           vices, resources and transaction contexts independently of the
session object, the service accessor can be associated with        60   service instance. All elements that are manipulated by TPFs
multiple bindings as provided by the system configuration.              are specifiable in terms of their characteristic attributes, and
The service accessor can select the appropriate binding given           behavior. The TPF uses these specifications to dynamically
the TPF managing the transaction. In the preferred embodi               determine transaction interaction between services. In the
ment, the specific means for selecting the service binding              present invention, the TPF uses relationships and class type
would be dependent upon system configuration and transac           65   identifiers in its manipulation of services, resources and trans
tion loading, but this does not preclude other means as                 action contexts; direct interpretation and specific knowledge
needed.                                                                 of class type is delegated to the services that specify Support
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 34 of 42 PageID #: 43


                                                       US 7,426,730 B2
                                17                                                                       18
for the type in their USM data. In the preferred embodiment,              specialization of a class specifier, a context class specifier
the USM is factored such that it is compatible with other                 defines a particular context element class. The context speci
service and data classification models. The data model pro                fication may contain additional context specifiers, which fur
vided for in the Universal Description, Discovery, and Inte               ther refine its definition. In the present invention, the TPF
gration (UDDI www.uddi.org) standard is one example of a             5    interprets the information of the context specification as it
compatible classification model.                                          determines the required context information for a particular
    FIG. 8 shows the structure and relationships of the USM in            transaction.
the present invention. A Service Specifier 801, which                        FIG.9 shows an illustrative set of context information that
uniquely defines an instance of a service, may have associated            is useful to consider when processing transactions. Each con
Zero or more ServiceBindingTemplates 802. A ServiceBind              10   text element shown is a specialization of the base Context
ingTemplate defines how services may be accessed. For each                Element 901 and is defined according to a Context Class
ServiceBindingTemplate, Zero or more InstanceDetails 803                  Specifier. A Resource Context 903, is a context type that
may be provided using ClassSpecifiers 804. These Instance                 enables transactions to access related URDs. Physical Con
Details characterize the specific nature of the binding.                  text 904 provides information regarding location, mode of
ClassSpecifier804 represents the most generalized means of           15   travel, direction, destination, or any information that relates to
specifying type information and relationships used in the                 the physical environment. Historical Context 905, provides
present invention. Each ClassSpecifier804 may be associated               access to a sessions transaction history, allowing transactions
with Zero or more related ClassSpecifiers 805 according to                to process information in the context of previous transactions.
the ClassRelation 806. In the preferred embodiment, all                   Session Context 906 provides access to the current session
specifiers 801, 807, and 808 are specialized forms of the base            state. For TPFs supporting membership (see Member Spe
ClassSpecifier 804 given their commonality of attributes.                 cialized Transaction Processing), contexts 907,908, and 909
This modeling does not preclude the use of independent type               provide information relative to a TPF member. A Personal
specifiers for services, context, and resources, but rather               ization Context 907 provides access to member related infor
seeks to optimize uniformity. For implementation perfor                   mation not necessarily available through the Session Context.
mance, other models may be more appropriate; but their               25   Cultural Context 908 defines regional and language informa
function is essentially the same. One benefit of the preferred            tion as well as any Social or non-physical attributes that might
embodiment using a base ClassSpecifier 804 is that future                 be relevant to transaction processing. Temporal Context 909
class types may be easily Supported, allowing extensions to               provides access to time based information Such as Schedule.
the present invention. Also shown in FIG. 8 are the URD and               The preferred embodiment of the present invention provides
its relationship to resources 810, context elements 811, and         30   class specifications of these contexts and others as part of the
resource class specifiers 812. URDs can contain contextual                base configuration, as useful TDs will incorporate one or
information, which provide more specific attributes for the               more of these contexts to better qualify transaction process
reference resource. Such that services can further process the            ing. New Contexts 910 can also be defined as provided by
resource information using the contextual attribute informa               services or required by TDs, since the TPF framework only
tion without the need to de-reference the URD. One example           35   interprets context class information, other context classes can
is to provide location and categorization context attributes for          be simply registered in accordance with the USM and stored
services, which process information based on current loca                 in the USR.
tion as well as filtering by category. Context attributes are                The present invention manages services according to their
assigned by services creating or processing the URDS. The                 classification, Supported contexts, and Supported resources.
TD specifies the desired URD context information to be used          40   The TPF uses service specifications to process each transac
during execution of an operation with one or more services.               tion in order to find the most appropriate provider for each
   ClassSpecifiers are uniquely identified by some URI in a               transaction operation. TD processing agents may also inter
global sense. Additionally, specifiers are identified by a user           pret Service specifications as provided by the present inven
friendly name, a collection of categories, and a collection of            tion. Each service wishing to be involved in transactions with
identifiers. The present invention also provides for services to     45   the TPF must have a registered service specification in the
be associated with one or more class specifiers, indicating               USR that meets the structural definition described in the
related specifications. The TPF may interpret category, iden              USM. Each service specification defines a unique URI (ser
tifier, and related class information to determine suitability of         viceKey) used to reference the service, a name for the service
the defined element (service, context, resource, etc.) within             (serviceName), the categories of resources Supported by the
the scope of a transaction. ClassSpecifier attributes are not        50   service and the identifiers for those resources. In addition,
limited to information supported by the TPF. In situations,               each service specification can define more attributes as
where attributes are defined and not understood, the TPF                  needed for the service. For each service, its bindings and
simply ignores the information, and passes it along to any                resources (if any) must also be defined. Binding information
service or transaction as appropriate.                                    provides communication protocol and access information for
   In the present invention, resources are defined using a           55   a service. Services that are only consumers will not define any
specialized form of a class specifier. As defined previously,             resources but will have at least one binding defined. The
resources must be definable through a resource class speci                service bindings enable services to combine related function
fier, such that its nature and function are explicitly defined. As        ality into groups with the same communication protocol and
needed, the TPF will process resource specifiers using class              access point. Each binding/functional grouping can be further
Key, categories, and identifiers to determine resource Suit          60   broken down into resources as needed, to provide fine
ability within the scope a transaction or operation. Services             grained access to specified functions if needed.
and TD processing agents may also process resource class                     With service specifications providing complete definitions
specifiers as part of the transaction as well.                            of communication protocols and APIs, the TPF can validate a
   A context element is a piece of information that may be                service and method call independently from the specific ser
useful during the processing of a transaction definition. Each       65   vice. This ability decouples interface validation from a par
transaction has Zero or more context elements, that may be                ticular instance of a service and provides a means for handling
accessed as needed to Supplement transaction information. A               programmatic errors without potentially corrupting a particu
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 35 of 42 PageID #: 44


                                                      US 7,426,730 B2
                              19                                                                         20
lar service. Further, with this information, the TPF can pro             tion of the transaction is defined using the language identified
vide limited emulation of an API, which is useful for testing            by the language key URI. The present invention may support
and validation of both RSPs and RSCs.                                    multiple languages as provided by the particular TPF con
   In the present invention, URDs are defined and associated             figuration. In the preferred embodiment, the Definition Body
with a particular session; as such, they are valid only during 5         is processed by an associated external processing agent,
the scope of the session. This forces URD consumers to                   which supports the specified languageKey, and formatKey.
comply with the rules and access model defined by the session            With the provision of the languageKey and formatKey, the
object. With this relationship, the URD can be de-referenced             language used to describe the transaction can be specified
by a TPF affiliated with the session. In the preferred embodi            independent of the TPF function; this extends utility, and
ment, the URD is de-referenced, which returns the specified 10           provides for a more flexible system. Languages that are Suit
resource in a format specified by the caller. In some cases the          able for describing a transaction include but are not limited to
URD may actually contain the resource rather than reference              Java, JScript, Visual Basic, VBScript, SQL, and natural
it as may be appropriate for Small amounts of data, where                English language.
additional transactions may create unwarranted overhead. In                 FIG. 11 shows an illustrative TD fragment depicted using
these situations, the URD will be identified as containing 15            XML and JScript. The TD implements a transaction that maps
information rather than referencing it. In the preferred                 caller specified resources within the proximity of the current
embodiment, information contained in the URD can be                      location and matching the specified search String. The
extracted directly, without interacting with the session. This           example shows a very simple representation of the basic
relaxation of the access model is dependent on the resource              concepts as implemented by the preferred embodiment in the
class specifier information, and provides a means for perfor-       20   present invention. The XML tag 1101 defines the beginning
mance optimization, where appropriate.                                   of a TD using the XML namespace, TPF-types. Transaction
   In the present invention, services initiate one or more trans         Definition. The TD is specified with a tdKey and tdName as
actions within the scope of a session; such transactions                 shown 1101. The TD is also defined with global scope, mean
require that services and resources be identified by class type,         ing no restrictions on usage. Statements 1102 define the TD
category, or some other characteristic so that the TPF may          25   arguments and required contexts. In this example, the TD
select the appropriate services and specific resource instances          requires two external and one internal input argument: the
based on the session service profile and TSC. In the preferred           resourceClass, search String, and transaction object; addition
embodiment of the present invention, transactions are defined            ally, the TD uses the current location context. Statement 1103
as a series of operations with one or more services, either              denotes the beginning of the TD body and defines that the
consumers or providers. The exact sequence of operations            30   body uses UTF-8 format using the JavaScript language. The
and processing algorithm is described by an externally pro               body of the TD consists of two primary functions: 1104
vided TD. The TD defines the types of services, classes of               executes a call to find resources in proximity to the location
resources involved, context information, transaction process             context and 1105 maps the results centered on the current
flow, and caller arguments. In the present invention, the TPF            location. Statements 1104 build an argument list from the
processes the TD prior to execution of the transaction, estab-      35   specified input parameters and then execute the FindNearby
lishing TD validity and the specific service operations to               method on services that support the ProximitySearchApi. In
eXecute.                                                                 the present invention, TDs are able to access TPF functional
   FIG. 10 shows a simplified logical model for the TD as                ity using some well-known means. In this case, the tx object
defined in the preferred embodiment. The TD 1001 can be                  defined by the argument in 1102. Statements 1105 maps the
uniquely identified by an optional tdKey, which provides the        40   results from 1104 if any are provided. Statements 1106
TPF a means to manage TDs between and outside the scope of               specify a Map as the return result and show the closing tags
sessions. The TD also has an optional name, which provides               for the body and TD blocks.
a user-friendly means to identify the TD. In the preferred                  According to the present invention and as shown by FIG.
embodiment, the TD also has a scope key, which defines,                  10 and FIG. 11, the TD thus defines the nature and process of
where and how the TD may be used. Scope keys include, but           45   the transaction. TDs are provided prior to or at the time of the
are not limited to the following values: transaction, session,           transaction and are uniquely identified according to some
service, and global. Additional scope keys may be defined as             URI. TDs quantitatively define all input and outputs of the
appropriate to control visibility of the TD. Though not shown,           transaction, and the TD can be verified for correctness prior to
other attributes for the TD are defined by the preferred                 execution of the transaction. The preferred embodiment uses
embodiment including but not limited to version identifier,         50   a more complex form than described here to accommodate
source identifier, validity time period, and TD summary                  version control, security and other aspects common to a large
description. The TD 1001 may contain Zero or more argument               scale solution; however, the previous discussion should be
declarations 1002, which define calling arguments to be pro              sufficient for one skilled in the art to define a workable imple
vided at the time of TD execution. The use of arguments,                 mentation.
allows a TD to be defined in general terms at a time prior to its    The present invention executes a transaction according to a
                                                                    55
use. The TD 1001 may contain zero or more context declara          TD. The RSC initiating the transaction submits a TD to the
tions 1003, which define what contexts are used within the         TPF, where upon it is processed according to the associated
scope of the DefinitionBody 1005. The TD 1001 may also             session data: namely, the available services, resources and
declare a result 1004, which specifies the output of the trans context information. FIG. 12 shows the TPF transaction pro
action. The present invention can Support any type of result as 60 cess flow and associated data elements as defined by the
long as the required URD extraction means are available present invention. The diagram shows the primary process
within the context of the executing transaction. In the present flow for Successfully executing a transaction. In the preferred
invention, the TD Declaration 1006 specifies the type of embodiment, other flows managing failure are also Sup
value, name, optional/required usage specifier, optional ported, but not shown for clarity. A transaction begins by
source identifier, and an optional default value. The Defini- 65 processing the TD 1201 using the Process TD function 1202.
tionBody 1005 contains the transaction process specification Additional session data 1212 and other registered TDs 1203
in the body attribute. In the present invention, the specifica are also provided in order to resolve TD 1201 references. In
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 36 of 42 PageID #: 45


                                                     US 7,426,730 B2
                              21                                                                    22
the preferred embodiment, all TPF processing functions are             any function call from within the TD Definition Body that
able to access information contained in a Uniform Specifica            requires action by the TPF. They are termed operation
tion Repository 512 as shown in FIG. 5, which allows for               sequences since each operation sequence will be further
interpretation of TD class specifiers as needed. The registered        decomposed into atomic operations as provided by the Atom
TDs 1203 are managed by some external cache management                 ize TD Operations 1204 in FIG. 12. The Process TD Body
or storage function providing efficient access to a TD using           function 1303 modifies or compiles the TD Definition Body
either the TDs tdKey or tdName as appropriate. Upon                    as needed to produce a ready to run form. The exact pro
completion of TD Processing in 1202, a TD Program 1204 is              cessing is specific to the TD Processing Agent 1301 and is
produced for subsequent processing. The Build TSC function             external to the TPF. The TPF delegates execution of the TD
 1205 uses the session data to construct a TSC with the needed    10   body to the processing agent, which eliminates the need for
contexts as specified by the TD Program 1204 (see Processing           interpretation by the TPF; this is discussed further in Execut
TDs for more information on the structure and content of a             ing TD Program. In general, the processing agent completes
TD Program). The preferred embodiment constructs the TSC               TD processing by creating the TD Module 1306, which is
by simply locating or creating the context elements specified          passed back to the TPF for further processing. The last step in
by the TD Program. However, the present invention does not        15   TD processing is to build a TD program 1310. The Build TD
exclude other means for construction as defined by other               Program function 1305 is performed by the TPF 1314 and
implementations. The TSC 1207 produced is used by the                  resolves TD references to other registered or provided TDs
Execute Program function 1208.                                         and combines module data into one complete TD Program
   Continuing with FIG. 12, successful completion of the               1310. Before a referenced TD can be used, it is verified that
Build TSC 1205 the TPF transaction then decomposes the TD              invoking service has authorization to use it. The structure of
operations into atomic service operations using the Atomize            the TD Program is essentially the same as the TD Module
TD Operations function 1206 (see Atomizing TPF Opera                   1306, but with additional information about other referenced
tions for details). Using the TD Program information 1204,             TD modules. The Program Header 1313 defines the expected
function 1206 produces a table of atomic TPF operations                results and input arguments similar to Module Header 1309.
1209, which is used by the execute program function 1208.         25   The TD Program Executable 1312 contains all information
Following completion of function 1206, the services speci              needed to execute the program without additional pre-pro
fied in the TPF operations 1209 are evaluated for optimal              cessing.
binding according to the Link Services function 1210 (see                 Fundamentally, TD Processing provides a means to con
Linking Services for details). From Linking Services 1210, a           vert raw TDs into a form that is readily suitable for processing
service binding information table 1211 is produced and used       30   by the TPF. The TD Module and TD Program represent this
by the Execute Program function 1208. With the successful              prepared form. Once these elements are constructed, the
completion of the execute program 1208, the transaction                original TD is no longer used or processed by the TPF. By
ends.                                                                  caching the TD Module or TD Program, TD processing can
   One concern present with the described transaction pro              be bypassed almost entirely.
cessing flow is the need for optimal performance. As dis          35      FIG. 14 shows the general process for atomizing TD
cussed previously, the process for interpreting and executing          Operation Sequences. The process iterates the set of TD
a TD can be process intensive. The construction of the process         Operation Sequences contained in the TD Program 1401. For
flow model is such that optimizations can be applied at one or         each TD operation sequence, the process iterates the set of
more points in the flow, eliminating redundant processing.             available services as defined by the session data. For each
The use of cached TDs, TD Programs, TSCs, TPF Operations,         40   operation, the services are evaluated for suitability in 1403. If
and Service Bindings can Substantially reduce the processing           the result is suitable, one or more operations for the specified
overhead in the TPF prior to TD execution. For example,                service (as needed) are added to the TPF operations object
caching the TD Program would allow the TPF to bypass the               1404. This process continues until all possible combinations
Process TD function 1202 entirely, which would substantially           of services and operations for this transaction are completed.
reduce processing times for complicated TDs. The preferred        45   The means to evaluate service/operation suitability in 1403
embodiment of the TPF actively minimizes the transaction               can be accomplished using any number of methods. The
processing overhead using multiple means that can vary on a            preferred embodiment provides the means to specify the
transaction basis.                                                     evaluation function 1403 within the TD; providing a flexible
   FIG. 13 shows the steps for processing a TD. The bulk of            means to change how services and operations are matched on
TD processing is handled by an external TD Processing Agent       50   a per session and transaction basis. The default version of the
1301, which is determined according to the languageKey and             evaluation function examines the services definition specified
formatKey specified in the TD Definition Body 1005. The TD             in the Uniform Specification Repository and compares it
Processing Agent 1301 provides a means to interpret the TD,            against the operation specification. Services that Support the
producing TD Module information that is interpretable by the           specified operation and class of resources requested are
TPF function, Build TD Program 1305. The TD Module is a           55   deemed suitable, returning a favorable result. When the pro
self-contained, processed version of the TD that is more opti          cess is complete, the TPF Operations data object 1404 con
mally structured for access and use by the TPF and other               tains the complete set of TPF operations for the entire TD
system functions. The TD Module 1306 contains a Module                 program. The operations 1405 are grouped according to the
Header 1309, a ready to execute version of the TD Defini               TD operation sequence 1406 for which they are associated.
tionBody 1308, and a table ofTD Operation Sequences 1307.         60   Each operation represents an atomic transaction between a
The ModuleHeader 1309 contains a copy of the information               TPF and a service. The data object contains a service map
defined in the TransactionDefinition 1001 in FIG. 10 as well           table 1407, that allows in mapping of services onto the opera
as expected results, input arguments, and other information as         tions. This is provided for Subsequent operations to resolve
required by Some cache or storage management means.                    service bindings independent of TPF operation specifica
   In general, processing agent 1301 identifies TPF opera         65   tions.
tions 1302 storing the information in the TD Operation                   Prior to execution, the TPF operations must be bound to the
Sequence table 1307. A TD operation sequence is defined as             selected services; some means for selection is required. The
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 37 of 42 PageID #: 46


                                                     US 7,426,730 B2
                              23                                                                     24
preferred embodiment allows the binding method to be speci                In general, all interactions with the TPF, including trans
fied via the TD. As such, the binding method can vary from             actions, configuration, service registration, and TD registra
one transaction and session to the next. One simple method of          tion, are managed by the TPF transaction process flow.
selection is to select the binding of the TPF processing the              The TPF processing model described previously provides a
transaction if possible, otherwise select first valid binding.         generalized synchronous framework for services to interact
Other selection methods are possible, the preferred embodi             without explicit coupling, using session information to
ment provides the means to specify the binding selection               dynamically determine bindings between services for a par
method on a per session basis. Other methods might include             ticular transaction. In another aspect of the invention, the TPF
service cost, performance impact, and most recently used.              provides an asynchronous transaction capability, where
Given a particular binding selection function 1501, the TPF       10   transactions are processed independently of the originating
iterates over the service map table 1502 selecting the valid           process. This function enables the TPF to support lengthy
bindings and adding them to a service binding data object              transaction processing without blocking the invoker. In addi
1503. Once completed, the Service Bindings object 1503 will            tion, asynchronous transactions provide a means to Support
contain valid service bindings 1504 for use in execution of the        transactions between sessions. In the preferred embodiment,
TD. Any service defined in 1502 without a valid service           15   asynchronous transactions are Supported by the TPF using a
binding will simply result in a no operation.                          first-in-first-out ordering mechanism, where TDs are placed
   With the TD Program, TSC, TPF Operations, and Service               on a queue until processed. The process for executing an
Bindings defined, the TPF can then execute the transaction.            asynchronous transaction is identical to synchronous trans
FIG. 16 shows the general sequence for executing a transac             actions as described previously, with the exception that the
tion. Execution begins with locking the TSC 1601; this pre             TPF initiates the transaction using internal processing
vents it from changing state during the course of the transac          resources rather than some external RSC initiator. As a result,
tion. Once locked, the TSC and TD Program are passed to the            asynchronous transactions have no return result, and error
Execute Program function 1602. The TD Processing Agent                 conditions or exceptions would be logged using some report
1610 that used the original TD in FIG. 13 provides the cor             ing means. If required, transaction ordering for a session can
responding Execute Program function 1602. The exact func          25   be preserved within a single TPF and across multiple TPF
tion of 1610 is dependent upon the agent, but in general, 1610         configurations, where services have only one binding with the
will periodically request the TPF 1609 to process a sequence           system. Services requiring transaction order preservation
of operations 1604 during program execution. The order in              would specify one as the maximum number of concurrent
which TD operation sequences are invoked is dependent upon             session transactions in the service-binding template. In con
the TD program. For the ith operation sequence 1604, the          30   figurations where multiple service bindings exist, ordering is
TPF 1609 executes, in parallel 1605, the associated atomic             not necessarily preserved since concurrent transactions with a
operations defined by the TPF operations object. Upon                  service can be executed simultaneously. Services supporting
completion, each operation as specified by the service bind            multiple bindings, would take care of transaction ordering
ing is recorded by the TPF 1606. The record of the transaction         itself if required.
can be used subsequently to report transaction history. With      35      FIG. 17 shows an illustrative sequence of both synchro
operations sequences consisting of multiple operations 1608,           nous and asynchronous transactions. RSC 1701 initiates syn
the results are combined 1607 into one set of information              chronous transaction 1702 in session 1704, which executes
prior to returning control to the TD Processing Agent 1610.            two operations before initiating an asynchronous transaction
Upon completion of the TD program execution in 1602, the               1703. Transaction 1702 completes and returns control to RSC
lock on the TSC state is released in 1603.                        40   1701. Later, transaction 1703 is executed by the TPF in the
   If the TD Program returns a result, it is packaged in 1602          scope of the session 1704. This sequence of transactions,
and passed to the TPFupon completion. The TPF will pass the            1702 and 1703, shows order preservation within a session.
return result to the initiating service.                               Cross-session asynchronous transactions are shown by 1703,
   One aspect of the present invention to improve transaction          1705, and 1706. Transaction 1703 initiates two transactions
processing performance is to register TDs prior to their use.     45   1705 and 1706. With no particular restrictions, the TPF pro
TD processing can be done independent of a particular trans            ceeds with execution of the transaction 1705 and 1706 as soon
action, and in Some cases, atomizing operations and linking            as possible. As shown, transaction 1706 executes slightly
services as well. Registration also provides the benefit of            after transaction 1705. A single TD 1712 initiates the asyn
making TDs available for others to use independent of ses              chronous transactions 1705 and 1706. In the preferred
sion. More complex TDs can be created that reference other        50   embodiment, the same TD can be used to execute different
TDs, providing a flexible reusable framework of transaction            transactions on different sessions concurrently. Thus, TD pro
functionality.                                                         cessing is minimized and independent of the number of con
   Further, TD Registration enables a set of TDs can be asso           current transactions. Asynchronous transactions can also be
ciated to form an API, which can be registered and subse               executed by external services as shown by RSC 1713. RSC
quently classified using the Uniform Services Model. In this      55   1713 initiates a transaction asynchronously, which is subse
fashion, the present invention Supports aggregation of Ser             quently executed by the TPF in FIFO manner. Transactions
vices and to form new APIs tailored to meet any number of              1710 and 1712 show an asynchronous transaction, where
requirements.                                                          ordering is not preserved. In this case, 1712 executes prior to
   With support for TD registration, the preferred embodi              completion of 1710. This may occur in situations, where
ment also provides a means to authenticate and validate TDs,      60   services do not overlap or the services Support multiple con
particularly for TDs with global or public scope. This allows          current transactions per session.
the TPF system operator to control functionality available to             As discussed previously, multiple TPFs can be used to
the TPF consumers. Further TD registration can be secured              coordinate transaction processing between one or more serv
and limited to specific sessions using TPF functions                   ers, distributing transaction processing according to the ses
described previously by creating a TD registration service        65   sion's service binding function. In the present invention, each
that is an RSP. In a similar fashion, TD API publication can be        instance of a TPF provides some or all aspects of the process
accomplished through a TD publication RSP.                             ing functions; where in the event that a single TPF has partial
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 38 of 42 PageID #: 47


                                                    US 7,426,730 B2
                               25                                                               26
functionality, others are available to provide other functions tional servers where additional performance is needed. Fur
needed to complete the entire processing sequence. Most ther, with some dynamic configuration management means,
practical configurations will optimize server configurations processing distribution can change and adjust as the system
to support maximal performance at a minimum of cost; thus comes under load, taking advantage of idle resources.
the TPF preferred embodiment, allows for distribution of 5 If implemented as described previously, the TPF would
internal functionality across multiple servers as needed. The typically process all aspects of a TD for each transaction.
transaction-processing model shown in FIG. 12 is designed as While this provides maximal flexibility, the potential perfor
a linear process, where each functional element operates mance cost is high when considering that a number of trans
independently passing well-defined data-objects (1201, actions will be essentially the same with the exception of
1203, 1204, 1207, 1209, 1211) along the chain. To optimize 10 input and TSC data. From an RSC perspective, the majority of
the maximum concurrent transactions and to minimize allo          the processing performed by the TPF would be considered
cation of limited operating system resources, the preferred management overhead, as the bulk of the transaction should
embodiment of the TPF processing model implements trans be handled by one or more RSPs. As a result, methods for
action processing as a sequence of asynchronous messages, improving TPF performance are fundamental to the preferred
wherein the transaction state is maintained by the transaction 15 embodiment. Given the potential for a TD to be executed
object as shown in FIG. 5.                                        multiple times in multiple sessions, the present invention
   In the case of multiple TPFs, each TPF will have a trans provides for optimizations that can greatly improve the aver
action object with transaction state information for the par age performance of a particular TD. With consideration that
ticular TPF. A first TPF can delegate one or more functions to TDs will be executed more than once, the present invention
other TPFS by sending its transaction state and appropriate caches one or more of the intermediate data objects, such that
data objects to the other TPFs. The other TPFs instantiate these data objects can be quickly accessed during Subsequent
their own transaction with state information provided by the transactions. In this way, The TPF can bypass parts of the
first TPF and continues processing at the point specified by transaction process where intermediate data objects already
the originating message. Using the asynchronous processing exist in cache.
infrastructure as discussed previously, the TPF processes the 25 In particular, the TPF may cache TD modules, TD pro
delegated functions as it would any other transaction in FIFO grams, static context data, service operations, and session
order. In the preferred embodiment, a priority may be service bindings using some external cache management
assigned to particular transactions to optimize processing function that allows rapid retrieval of data using multiple
efficiency, giving preference to internal transactions or del indexes. These data are stored and indexed according to their
egates as needed.                                              30 data type, tdKey, session, scope of use, and ranking. By
   FIG. 18 shows an illustrative distributed transaction pro caching TD Modules and TD Programs, subsequent TD pro
cessing sequence with one RSC 1801 and four TPFs (1802, cessing can be eliminated for those sessions with appropriate
1803, 1804, and 1805). The strategy for distributed process Scope access. This optimization alone can save significant
ing is controlled in part by the TPF configuration and bound transaction processing overhead.
services. The RSC initiates a synchronous transaction 1806 35 FIG. 19 shows an illustrative sequence of transactions
with TPF 1802, which acts principally as the transaction including performance optimizations. RSC 1901 in the con
coordinator. TPF 1802 in turn delegates TD Processing 1807 text of some session A2 initiates a transaction 1902 according
to TPF 1803 asynchronously, such that TPF 1802 is free to to the definition TD1. The TPF 1903 first queries the cache
continue other processing while 1803 processes the TD. management function 1904 for any cached information relat
Upon completion of processing, the TPF 1803 notifies 1802 40 ing to TD1 and session A2. The cache management function
of TD processing completion. TPF 1802 continues the trans         1904 returns, indicating that no previous information exists in
action processing 1809, using internal processing resources regards to TD1. TPF 1903 processes TD1 in 1905, producing
to construct the TSC and atomize operations. Service Linking a TD Module and TD Program. These are subsequently reg
1810 is delegated to 1803, which again notifies 1802 upon istered 1906 with the Cache Management function. The TPF
completion. TPF 1802 then delegates transaction execution to 45 continues transaction processing building the TSC and atom
TPF 1804, which acts as an RSP delegate. For some configu izing TD operations such that the set of specific TPF/service
rations, delegation of execution control to other TPFs can operations is generated in 1907. The TPF caches the service
significantly improve system efficiency, limiting overhead operations in 1908. In 1909, the transaction concludes by
and network congestion, as is shown by 1811. By delegating linking the services, caching the service bindings and execut
execution to 1804, which has bindings to RSPs used in the 50 ing the TD program. Once cached, the intermediate data
course of processing, TPF 1802 can save costly network products of TD1 can be referenced by other transactions
transactions. As part of bindings selected, during service link executing within the system of TPFs according to the present
ing, 1804 further delegates a portion of the RSP operations invention. In a later transaction, RSC 1901 again executes a
1813 to TPF 1805, which it executes concurrently with its transaction according to the definition TD1 in 1915. In this
own RSP operations 1812. When both RSP operations are 55 case, the query for data related to TD1 and session A2 in 1904
completed, TPF 1804 continues processing, with subsequent results in returning the previously cached data: TD program,
RSP operations 1814. Once the execution completes, TPF TD module, service operations, and service bindings. The
1804 notifies 1802 with the results, which complete the trans TPF then skips TD processing and builds the TSC directly in
action processing sequence and returns the results at the 1916. Following this, atomization and linking are skipped and
completion of 1806.                                            60 the TD program executes in 1917. Thus, with caching, session
   In the present invention, both the TPF system configuration A2 can eliminate three of the five processing steps when
and service linking control distributed transaction process executing TD1. This will be true for subsequent transactions
ing. The exact distribution of transaction functionality is within the scope of session A2. Caching can also benefit other
determined at the time of the transaction, and may vary sessions executing in the same system of TPFs. RSC 1920
according to current system load and transaction definition. 65 initiates a transaction within scope of Session A2 in accor
This distributed transaction model provides a flexible con dance to the definition TD1 in 1921. The TPF queries the
figuration framework that allows operators to deploy addi cache manager for information related to TD1 and session A1
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 39 of 42 PageID #: 48


                                                     US 7,426,730 B2
                               27                                                                     28
in 1922. In this case, the cache management function only has          the Member Class Specifier 2003 and associate various TDs,
session independent information of TD1. The TPF proceeds               resources, etc. with each type. Examples of specialized mem
with transaction processing, building the TSC and atomizing            ber types include users, organizations, sensors, and adminis
TD operations in 1923. The service operations are cached for           trators. The present invention provides for qualifying sessions
TD1 with context of session A1 in 1924. These can be                   and service profiles based on member attributes, but leaves
retrieved by session A1 for subsequent TD1 type transactions.          precise definition of member to the specific TPF system con
The TPF then links the services, caches the service bindings           figuration. Fundamentally, the TPF supports multiple mem
and then executes the TD Program having bypassed process               ber types concurrently.
ing the TD in 1925. Thus, for this scenario, one of the five              Another extension to the base TPF processing structure is
processing steps was eliminated when executing TD1.               10   the provision for domain specific transaction processing. The
   In the present invention, caching of intermediate transac           preferred embodiment of the present invention allows for
tion data products can be performed serially as in the previous        session and member state information to be organized accord
illustration or all at once (or burst caching) as required for         ing their domain of use. The domain itself is defined exter
optimal performance. In certain situations, the cache manage           nally and is used internally to classify and structure services
ment function may reside on a separate server from the TPF:       15   hierarchically among a group of members. The utility of this
in which case, burst caching would be preferred since it               structural extension provides for session transactions to be
requires less frequent communications over the network. The            managed with respect to domain and member information, in
cache management function may hold intermediate transac                that the services can be commonly defined for a particular
tion information for a limited period due to limited processing        domain and made available to any number of members
or storage resources. In such cases, the cache may manage the          belonging to the domain. Further, the TPF can record session
information according to some means. Most recently used                transactions with respect to member and domain such that
(MRU) and complexity costs are examples of suitable algo               utilization can be reported in aggregate for a group of users. In
rithms in the preferred embodiment. If one or more aspects of          many service models, some grouping mechanism is typically
the transaction data are not available, the TPF can simply             required to Support related sets of information. The domain
regenerate the data using one or more parts of the transaction    25   extension allows the TPF to support these constructs natively
process.                                                               and constrain TD processing accordingly.
  To further reduce performance overhead in processing,                   FIG. 21 shows an object relationship model indicating the
Registered TDs can be pre-processed prior to use. Such that            domain structural extensions to the TPF core structure as
cached information is readily available. In addition, static           shown in FIG. 7. As with the membership extension previ
elements of the TSC can be defined outside the scope of the       30   ously discussed, a member object 2103 is provided to support
transaction, such that TSC construction is minimized.                  intersession state information; however, with domain exten
   Up to this point, the present invention (as described) Sup          sions, a Group object 2102 is provided, which represents a
ports a transaction processing framework where services can            group of members. Many members can be associated 2105
initiate transactions that involve other services base on a            with many group objects according to the role specifier 2106.
system configuration that limits access to services, resources    35   The role specifier 2106 defines the relationship between the
and contextual information based on the access privileges              member and the group. In the preferred embodiment, the role
granted to the initiating service.                                     object defines ownership, access, and type of relationship. To
   FIG. 20 shows a logical object relationship model that              support hierarchical structure, the Group object 2102 is a
provides for member information extensions to the base TPF             specialization of the Member 2103, which provides for
structural model as shown in FIG. 7. The present invention        40   groups associated with groups. Multiple session objects are
provides for TPF sessions to be associated with a member,              associated 2107 with a role object 2107. By associating ses
enabling transactions to adapt processing according to mem             sions to a role 2106 rather than the member object 2103,
ber state. A member 2001 is the object for which sessions are          sessions can be created for the same member, but in different
created and transactions executed. Through the USM model,              domains. The group object is related to a domain via the
member objects in the TPF are classified according to the         45   association 2108 with one Domain Class Specifier 2104. The
Member Class Specifier 2003. Zero or more sessions may be              group's specific relationship with the domain 2112 is speci
associated 2002 with a member. With this structure, the TPF            fied by the service contract 2109. To provide for standardized
can Support state information across multiple, but related             services within a domain, the domain class specifier defines
 sessions. The transactions that affect the member outside the         Zero or more standard service profiles 2110. Each group has a
Scope of a transaction can be effectively controlled and          50   specific service profile based on a standard profile or a subset
manipulated via the TPF framework. The member object has               thereof, as provided for in the service contract 2109. With this
ownership of a specific service profile 2004, which is associ          structure, multiple groups in the same domain can share com
ated with each session 2005 as the active Service Profile. Each        mon service profiles, allowing the TPF to cache TD informa
session object associated with a member 2001 has the same              tion at the group level or even the domain level as appropriate.
service profile as the member to provide for session scope        55   Further, this structure is also useful for service management
transaction optimization. Given multiple member sessions               as the service contract and standard profiles provides a con
using the same service profile, the TPF framework can further          Venient storage model for organization of services across
optimize transaction processing by caching transaction data            multiple domains.
objects (see previous section) at member Scope, whereby the               Domain specialization is more elaborate than the member
associated sessions can access service operations and bind        60   specialization of FIG. 20 and is considered an alternate form.
ings as if they were created by the same session. This                 Typically, an implementation of a TPF would support either
approach provides for more efficient cache management as               extension but not both concurrently as they have conflicting
commonly accessed TD information can be related to a ses               or redundant structure. The structure of FIG. 21, however can
sion without explicit association to the session.                      behave identically to the membership extension if the cardi
   The member object is designed for specialization in that       65   nality of the roles and group are limited to one.
the TPF only manages services with respect to member types.               Consider the illustrative object instance diagram shown in
Services may choose to define additional member types via              FIG.22. A domain hierarchy is defined such that members are
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 40 of 42 PageID #: 49


                                                     US 7,426,730 B2
                               29                                                                   30
assigned to various groups with different services. The hier               ing information about the resources provided by the
archy begins with the root group 2202, which belongs to the                plurality of resource providers, and wherein resource
ROOT Domain 2201 as provided by the free access service                    information for each of the resources available for use by
contract relationship 2203. For this scenario, a free access               the resource transaction processing module is stored the
service contract means that no restrictions are applied to                 resource information registry;
accessing services provided in the root group. This is useful,           wherein, in response to receiving a transaction request, the
for example, where administrators such as Member 12204                     resource transaction processing module:
needs access to all services in the root domain for configura              constructs a transaction situation context by creating
tion management. In general, only members with administra                     context elements specified by a transaction definition
tor type roles would belong to a root domain, as they have        10          program that provides additional information to the
complete access to all Sub-domains and service profiles                       resource transaction processing module for dynami
within a system of TPFs. Continuing with the illustration, two                cally selecting and processing at least one resource;
groups 2205 and 2206 belong to the root group 2202. Group                  wherein dynamically selects at least one resource to
2205 has restricted access to the root group in that no mem                   process, in conjunction with the transaction situation
bers belonging to Group 2205 may access information               15          context, in order to satisfy the transaction request
belonging to the root. To facilitate the enforcement of this                  according to resource information stored in the
restriction, Group 2205 is associated with a custom Domain                    resource information registry;
2207, which has a completely independent set of service                    determines one or more discrete operations to perform
profile specifications. In this case, Group 2205 has service                  on the at least one selected resource to satisfy the
access restrictions as specified in the service contract 2208.                transaction request;
Restrictions can include reporting requirements, maximum                    obtains the at least one selected resource from the
utilization, concurrency, etc. Group 2205 has three associated                resource provider providing that resource; and
 members: 2210, 2211, and 2212. Member 2210 has an admin                    processes the at least one selected resource according to
type role 2213 with group 2205, providing for administrative                  the one or more discrete operations to generate a
capabilities, such as adding and removing members. As             25          resultant resource.
 shown, Member 2210 has two active sessions 2214, which                   2. The system of claim 1, wherein the resource transaction
provide TPF transaction support according to the service               processing module also stores resource information corre
profile as defined by contract 2208. Group 2206 is defined             sponding to the resultant resource in the resource information
with read-only access with respect to the root group 2202 in           registry.
that sessions created within the scope of 2206 are able to view   30      3. The system of claim 2 further comprising a resource
service and member information of the root group 2202 but              storage coupled to the resource transaction processing mod
cannot modify it. This is useful for situations where the TPF          ule for storing a plurality of resultant resources generated by
is providing global services. Group 2206 has two members               the resource transaction processing module.
2212 and 2213, where 2212 belongs to both groups 2205 and                 4. The system of claim3, wherein the resource transaction
2206. Member 2212 has a different role for each group 2205        35   processing module selects a resultant resource from the
and 2206, which means he has different access rights to the            resource storage cache for generating a new resultant
services included in each of those groups.                             resource according to the transaction request and resource
   With the domain extensions, the TPF has the means to                information stored in the resource information registry.
organize transaction state data according to the following                5. The system of claim 1, wherein the resource information
levels of Scope: Session, member, group, and domain. In           40   about a plurality of resources stored in the resource informa
addition, the TPF provides for organizing state data hierar            tion registry includes at least one resource classification for
chically with the group scope. Domain specialization also              each of the plurality of resources.
provides an intrinsic service management model that is flex               6. The system of claim 5, wherein the resource transaction
ible enough to meet almost any particular configuration                processing module selects the at least one resource for pro
scheme, with the provisions of a built in secured access model    45   cessing according to the transaction request and the at least
that is standardized with respect to all services and transac          one resource classification of each of the plurality of
tions.                                                                 resources stored in the resource information registry.
   While the preferred embodiment of the invention has been               7. The system of claim 1 further comprising a plurality of
illustrated and described, it will be appreciated that various         resource transaction processing modules.
changes can be made therein without departing from the spirit     50      8. The system of claim 7, wherein the plurality of resource
and scope of the invention.                                            transaction processing modules cooperate to process the one
   The embodiments of the invention in which an exclusive              or more discrete operations.
property or privilege is claimed are defined as follows:                  9. The system of claim 8, wherein the plurality of resource
   1. A networked computer system having a plurality of                transaction processing modules cooperate simultaneously to
computer servers for providing a resultant resource according     55   process the one or more discrete operations.
to a transaction request, the networked computer system com               10. The system of claim8, wherein the plurality of resource
prising:                                                               transaction processing modules cooperatively process the
   a resource transaction processing module:                           one or more discrete operations according to the accessibility
   a plurality of resource providers, each resource provider           of a resource to each resource transaction processing module.
      being remotely located to the resource transaction pro      60      11. The system of claim8, wherein the plurality of resource
      cessing module and communicatively coupled to the                transaction processing modules cooperatively process the
      resource transaction processing module via a computer            one or more discrete operations according to the processing
      network, and wherein each resource provider provides a           capabilities of each resource transaction processing module.
      resource available for use by the resource transaction              12. The system of claim8, wherein the plurality of resource
      processing module; and                                      65   transaction processing modules cooperatively process the
   a resource information registry communicatively coupled             one or more discrete operations according to a minimal
      to the resource transaction processing module for stor           completion time of the transaction request.
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 41 of 42 PageID #: 50


                                                       US 7,426,730 B2
                               31                                                                    32
   13. The system of claim 1, wherein the transaction request                dynamically creating a set of one or more input
is a synchronous transaction request.                                           resources from a plurality of resources, wherein the
   14. The system of claim 1, wherein the transaction request                   resources are obtainable from a plurality of indepen
is an asynchronous transaction request.                                         dent resource providers;
   15. A networked computer system comprising a plurality                    determining one or more operations to be performed on
of computing devices for requesting an output resource from                     the one or more selected input resources necessary to
                                                                                generate the output resource; and
a resource transaction processing module, the networked                      obtaining the one or more selected input resources from
computer system comprising:                                                     the independent resource providers; and
   a resource registry storing attributes of a plurality of input   10
                                                                           executing the one or more identified operations on the one
      resources available from a plurality of independent                    or more selected input resources to generate the output
      resource providers;                                                        SOUC.
   a transaction request entry module, communicatively                     18. The method of claim 17, wherein executing the one or
      coupled to the resource registry, for creating a transac           more identified operations on the one or more selected input
      tion request in human readable form, the transaction          15
                                                                         resources generates a resultant resource.
      request identifying an output resource to be generated               19. The method of claim 18, wherein the resultant resource
      from at least one input resource according to the                  is selected as an input resource to generate the output
      resource attributes of the plurality of input resources              SOUC.
      store in the resource registry, and specifying operations             20. The method of claim 19, wherein each of the plurality
      to be performed by a resource transaction processing               of input resources is associated with at least one resource
      module on the at least one input resource:                         classification, and wherein selecting one or more input
  a transaction situation context module that constructs a               resources from a plurality of resources includes selecting one
     transaction situation context that provides contextual              or more input resources according to an associated resource
     information for dynamically selecting and processing at        25
                                                                         classification.
     least one input resource;                                             21. The method of claim 20, whereina resultant resource is
  a resource transaction processing module for dynamically               stored in a resource cache for Subsequent use, the resource
     Selecting at least one input resource Suitable for process          cache sized to store a plurality of resultant resources.
     ing by the resource transaction processing module in                  22. The method of claim 21, wherein information associ
     order to satisfy the transaction request, wherein the at       30   ated with the resultant resource is stored in a resource registry,
     least one resource is dynamically selected in accordance            the resource registry sized to store information corresponding
     with a transaction situation context for providing infor            to a plurality of resources.
     mation for dynamically selecting the at least one                      23. The method of claim 22, wherein selecting one or more
     resource, and obtaining the at least one input resource             input resources from a plurality of resources includes select
     and generating an output resource from the at least one        35   ing one or more resultant resources according to information
     Selected input resource; and                                        in the resource registry.
  a transaction processing agent coupled to the resource                    24. The method of claim 17 further comprising distributing
     transaction processing module that translates the trans             the execution of the one or more operations to be performed
     action request from human readable form, determines a               on the one or more input resources among a plurality of
     plurality of corresponding instructions to generate the        40   transaction processing modules.
     output resource from the at least one selected input                   25. The method of claim 24, wherein the plurality of trans
     resource, and returns the corresponding instructions to             action processing modules operate simultaneously.
     the resource transaction processing module in a form                   26. The method of claim 24, wherein distributing the
     executable by the resource transaction processing mod               execution of the one or more operations to be performed on
     ule:                                                           45
                                                                         the one or more input resources among a plurality of transac
  wherein the resource transaction processing module gen                 tion processing modules includes distributing the one or more
     erates the output resource from the at least one selected           operations to be performed according to the accessibility of
     input resource by executing the instructions returned               each input resource to each transaction processing module.
     from the transaction processing agent.                                 27. The method of claim 24, wherein distributing the
   16. The system of claim 15, wherein the transaction pro          50
cessing agent further stores the corresponding operation                 execution of the one or more operations to be performed on
                                                                         the one or more input resources among a plurality of transac
sequences of the transaction request in a transaction request            tion processing modules includes distributing the one or more
cache for Subsequent access.                                             operations to be performed according to the processing capa
  17. A computer-implemented method for generating an               55   bilities of each transaction processing module.
output resource according to a transaction request, the                     28. The method of claim 24, wherein distributing the
method comprising each of the following carried out by a                 execution of the one or more operations to be performed on
resource transaction processing module executing on a com                the one or more input resources among a plurality of transac
puter:                                                                   tion processing modules includes distributing the one or more
  obtaining a transaction request identifying an output             60   operations to be performed according to a minimal comple
    resource to be generated;                                            tion time of the transaction request.
  constructing a transaction situation context providing con               29. The method of claim 17, wherein the contextual infor
    textual information corresponding to the client for                  mation corresponding to a client includes language informa
    dynamically selecting one or more resources to satisfy               tion.
    the transaction request;                                        65     30. The method of claim 17, wherein the contextual infor
  analyzing the transaction request in accordance with the               mation corresponding to a client further includes time-sensi
    transaction context, and based on the analysis:                      tive information.
Case 4:19-cv-00551-ALM Document 1-2 Filed 07/24/19 Page 42 of 42 PageID #: 51


                                                      US 7,426,730 B2
                              33                                                                      34
  31. The method of claim 17, wherein the contextual infor                a plurality of resource transaction processing modules con
mation corresponding to a client further includes location                   figured to cooperatively process one or more discrete
information.                                                                 operations according to a minimal completion time of
  32. The method of claim 17, wherein the contextual infor                   the transaction request;
mation corresponding to a client further includes information      5      a plurality of resource providers, each resource provider
corresponding to previous transaction requests.                              being remotely located to the resource transaction pro
   33. The method of claim 17, wherein an input resource is                  cessing module and communicatively coupled to the
selectable only if the client is authorized to select the input              resource transaction processing module via a computer
resource according to a resource access control list.                        network, and wherein each resource provider provides a
   34. The method of claim 17, wherein an input resource is        10        resource available for use by the resource transaction
selectable only if the client is a member of a domain autho                  processing module; and
rized to access the input resource.                                       a resource information registry communicatively coupled
  35. The method of claim 17, wherein the transaction                        to the resource transaction processing module for stor
request from a client is a synchronous transaction request.                  ing information about the resources provided by the
  36. The method of claim 17, wherein the transaction              15        plurality of resource providers, and wherein resource
request from a client is an asynchronous transaction request.                information for each of the resources available for use by
   37. A computer-implemented method for selecting and                       the resource transaction processing module is stored in
processing one or more input resources to generate an output                 the resource information registry;
resource according to a transaction request, the method com               wherein, in response to receiving a transaction request, the
prising each of the following as performed by a resource                     plurality of resource transaction processing modules
transaction processing module executing on a computer:                       cooperatively:
   identifying one or more resource characteristics necessary                Select at least one resource to process in order to satisfy
     to generate the output resource identified by the trans                    the transaction request according to resource informa
     action request;                                                            tion stored in the resource information registry;
   creating a transaction situation context corresponding to       25
                                                                             determine one or more discrete operations to perform on
     the transaction request, the transaction context provid                    the at least one selected resource to satisfy the trans
     ing contextual information for dynamically selecting                       action request;
     input resources;                                                        obtain the at least one selected resource from the
   dynamically selecting one or more input resources having
     the identified resource characteristic according to infor     30          resource provider providing that resource; and
     mation in a resource registry and further according to the              process the at least one selected resource according to
     transaction situation context, wherein said resource reg                  the one or more discrete operations to generate a
     istry stores resource characteristics associated with a                    resultant resource.
     plurality of input resources available from a plurality of            42. A computer-implemented method for generating an
     independent resource providers remotely located to the        35   output resource according to a transaction request, the
     resource transaction processing module;                            method comprising each of the following carried out by a
   determining a plurality of discrete operations to be per             plurality of resource transaction processing modules coop
     formed by the resource transaction processing module               eratively executing on one or more computing devices, the
     on the one or more selected input resources to generate            method comprising:
     the output resource;                                          40      obtaining a transaction request identifying an output
   obtaining the one or more selected input resources from the               resource to be generated;
     independent resource providers; and                                   analyzing the transaction request, and based on the analy
   processing the plurality of discrete operations on the one or             sis:
     more selected input resources to generate the output                    Selecting one or more input resources from a plurality of
       SOUC.                                                       45
                                                                                resources, wherein the resources are obtainable from
   38. The method of claim 37 wherein processing the one or                     a plurality of independent resource providers;
more selected input resources according to the transaction                   determining one or more operations to be performed on
request to generate the output resource further includes uti                    the one or more selected input resources necessary to
lizing a plurality of resource transaction processing modules                   generate the output resource; and
in a networked environment to process the transaction              50
                                                                             obtaining the one or more selected input resources from
request.
   39. The method of claim 38 wherein the plurality of                          the independent resource providers;
resource transaction processing modules utilized to process               distributing the one or more operations to be performed on
the transaction request are operable to utilize sequential or                the one or more selected input resources among the
parallel processing strategies, or both.                           55        plurality of resource transaction processing modules to
  40. The method recited in claim 37, wherein the resource                   satisfy a minimal completion time of the transaction
transaction processing module is stored in a computer-read                   request; and
able medium and executed by the computer.                                 cooperatively executing the one or more identified opera
   41. A networked computer system comprising a plurality                    tions on the one or more selected input resources to
of computing devices for providing a resultant resource            60        generate the output resource.
according to a transaction request, the networked computer
system comprising:
